Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 1 of 66




                     EXHIBIT                   F
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 2 of 66




                    UNITED STATBS DISTRICT COURT
                   SOUTHERN DISTRICT OF'NEW YORK



DANIEL KLEEBERG, LISA STEIN,
ANd AUDREY HAYS,

                                Plaintiffs,
                                                   Civil Action No. 16-CV-95 l7(LAK) (KDP)
                   vs.

LESTER EBER, ALEXBAY,LLC fIWA
LESTER EBER, LLC., ELLIOT W. GUMAER,
JR. and WENDY EBER,

                             Defendants,

  and

EBER BROS. & CO,,INC., EBER
BROS. WrNE AND LIQUOR
CORP., EBER BROS. WINE
& LIQUOR METRO, INC,, EBER
CONNECTICUT, LLC, EBER-RHODE
ISLAND, LLC, EBER BROS. ACQUISITION
CORP, EBER-METRO, LLC, and SLOCUM &
SONS OF MAINE, INC.,

                     Nominal Defendants,

  and

CANANDAIGUA NATIONAL BANK
& TRUST,

            Nominal Intervenor Defendant.




                 EXPERT REPORT OF'FRANK C. TORCHIO

                                  June   28,2019
 Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 3 of 66




                                  TABLE OF'CONTENTS

I. INTRODUCTION AND SUMMARY OF                OPINIONS..........                      ...........   1


II. QUALTFICATTONS AND COMPENSATION                                                  .............3

III. MATERIALS RELIED UPON.......                                                     ............5

IV. GLOSSARY.........                                                                               5

V. F'ACTUAL BACKGROUND                                                                              6
      A. The Trust                                                                                  6
      B. Eber-Related Compan                                                                        7
       C. The 2012 Assignment to Alexbay                                                            9

VI. LIABILITIES OF EBER METRO AND EBER W&L                                    ...............12
       A. Reasonableness of Interest Rates for Lester Eber's Loan and Line of Credit.... 12
VII. THE EBER.CT ASSET......                                                                    l4
       A. Valuation Methods Considered for Eber-CT...                                   15
       B. Valuations based on prior Transactions and an Offer for Eber-CT Stock.........24
              D   Acquisition of Slocum -2005                                ..............26
              ii) 157o Sale to Eder-Goodman - 2008.......                  ................27
             iiD 157o Offer by Southern Wine & Spirits -2007                               31
             iv) Sale of 6o/" to Polebridge Bowman - 2010........,                         33
       C. Valuation Indications from Transactions for and Trading in Comparable
           Companies                                                                           34
             D TransactionComparables                                                          34



VIII. OTHER ASSETS OF EBER COMPANIES................                                           36

IX. SOLVENCY/MVE OF EBER METRO AND EBER W&L                                                    37
      A. Eber Metro                                                                            37
       B. Eber W&L                                                                             37
 Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 4 of 66




                        I.   INTRODUCTION AND SUMMARY OF OPINIONS

         1.        I am the President of Forensic Economics, Inc. and have been retained by the

Eber Defendants in this        Action.l For this Report, I have       been asked to provide an opinion

regarding the market value of equity        ("MVE") of the capital stock of Eber Bros. Wine & Liquor

Metro, Inc.,   a   New York corporation ("Eber Metro"), as of May 23,2012 (the "Valuation

Date").2 The market value of equity,        as   I apply   the term in this Repoft, is also known as fair

market value which is defined as:

                   ... the amount at which property would change hands between             a
                   willing seller and a willing buyer when neither is acting under
                   compulsion and when both have reasonable knowledge of the
                   relevant facts.3

         2.        Based on my conclusions about the          MVE of Eber Metro stock     as   of May 23,

2012,I have also been asked to provide an opinion             as to   whether, immediately prior to the

assignment of the capital stock of Eber Metro to Alexbay in June 2012,Eber Bros. Wine and

Liquor Corp.,      a   New York corporation ("Eber W&L") and Eber Metro, were insolvent, within




         I A Complaint was filed in this matter on December 9,2016 (the "Complaint"). The
Plaintiffs filed a Third Arnended Complaint on June 14,2019 (the "Amended Complaint"). The
Eber Defendants include: Defendants Lester Eber, Alexbay LLC ("Alexbay"), and Wendy Eber
and Nominal Defendants Eber Bros. & Co., Inc., Eber W&L, Eber Metro, Eber Connecticut LLC
("Eber-CT"), Eber-Rhode Island, LLC, Eber Bros. Acquisition Corp, Eber-Metro, LLC, and
Slocum & Sons of Maine, Inc..
         'Muy 23,2072 is the date of the filing with Monroe County Clerk of the Order of Hon.
Matthew A. Rosenbaum, J.S.C. in Alexbay, LLC v. Eber Bros. Wine & Liquor Corp., et al. (Sup.
Ct., Monroe County, Index No. 2012-1919), that Alexbay's acceptance by assignment in lieu of
foreclosure of allthe capital stock of Eber Metro (collateral securing 53.65 million of obligations
of Eber Metro to Alexbay, LLC then in default), in full satisfaction of such obligations, was
"commercially reasonable" under NY UCC 9-620 and 9-627 (the"2012 Transaction").
         3
           See S. Pratt, Valuins a Business: The Analysis and Aooraisal of Closelv Held
Companies, Fifth Edition, McGraw-Hill, 2000, pp.47-42, quoting the American Society of
Appraiseis, Business Valuation Standards - Definitions. Shannon Pratt also notes that this
definition of fair market value "comports" with the Internal Revenue Code and Revenue Ruling
s9-60.
 Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 5 of 66




the meaning of New York Debtor and Creditor Law, Sections 273              and276. I have been advised,

and   I understand, for purposes of New York Debtor and Creditor Law, Sections 273              and 276,


that a company would be insolvent when the present "fair salable value" of its assets is less than

the amount that   will   be required to pay its probable   liability on its existing debts   as they become


absolute and matured. Debt includes any legal liability, whether matured or unmatured,

liquidated or unliquidated, absolute, fixed or contingent. I interpret"fair salable value" to be

equivalent to the definition of fair market value herein.

         3.      As of May 23,2072, (a) Eber W&L owned 100% of the outstanding capital stock

of Eber Metro, all of which was subject to a validly perfected first priority security interest in

favor of Alexbay; (b) Eber Metro owned 79o/o of the membership units ("Units") of Eber-CT,                 a


Delaware limited liability company. As of such date, Eder-Goodman,LLC ("Eder-Goodman"),

and Polebridge Bowman Partners,        LLC ("Polebridge Bowman), both of which I understand are

not affiliated with any of the Eber entities, owned l5o/o and      6%o   of the Units, respectively.a

         4.       As of the Valuation Date, the only operating entity owned by Eber Metro, and

therefore beneficially owned by Eber W&L, was Eber-CT. Therefore,I analyzed several

different indicators of MVE for Eber-CT. These indicators include valuations based on: 1) prior

transactions in or offers to buy Eber-CT shares; 2) traded comparable companies; and 3)

transactions for comparable companies. Due to the financial status of Eber-CT on the Valuation

Date and a lack of future financial projections, I calculate my MVE of Eber-CT by applying

various ratios of Enterprise Value to last 12 months revenue ("EV/Revenue") to Eber-CT's last

12 months of revenue as of the Valuation       Date. Enterprise Value for a company is defined          as the


market capitalization of its operating assets, which is equalto its MVE, plus any debt, minus



         a
             See Amended Complaint,     flfl 38-39, 90,97,   127, and 129(c)

                                                     2
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 6 of 66




cash. Cash is subtracted because it is not an operating asset. I also adjust Eber-CT's MVE due

to the priority claims of Eder-Goodman on the Valuation Date and discussed in        VII. B.   ii).5

        5.       The MVE for Eber Metro is computed as the MVE of Eber-CT attributed to Eber

Metro's percentage ownership of Eber-CT, plus other Eber Metro assets, minus liabilities for

which Eber Metro was an obligor. The MVE for Eber W&L is computed as the MVE of Eber

Metro attributed to Eber W&L's percentage ownership of Eber Metro, plus other Eber W&L

assets, minus   liabilities for which Eber W&L was an obligor.

        6.       I    assessed the solvency of Eber   Metro and Eber W&L by determining the

difference between the present fair saleable value of its assets and the amount that   will    be


required to pay its probable liability on its existing debts as they become absolute and matured.

If the liabilities   exceed the assets, then the entity is deemed to be insolvent based on my

valuation. If the assets exceed the liabilities, then the entity is deemed to be solvent based on my

valuation.

         7.      I reserve the right to amend my conclusions to reflect new information available

to me in the discovery process, information provided by other experts in the litigation, future

rulings from the Court in this Action, other rulings binding on this Court, or any motions and

trial proceedings.



                          II.   QUALIF'ICATIONS AND COMPENSATION

         8.          I am the President of Forensic Economics, Inc., located in Rochester, New York.

I founded Forensic Economics, Inc. in 1989. I have consulted on issues pertaining to financial



         5
         Eder-Goodman's priority claims are detailed in Sections 8.2 and 8.3 of the Amended
and Restated Limited  Liability Company Agreement of Eber-Connecticut, LLC. I have attached
Section 8 of this document as Exhibit E. See EB-00022891-95.

                                                       3
 Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 7 of 66




valuations, regulatory economics, transfer pricing, financial-economic analysis, and analysis               of

the response of stock prices to public information in securities fraud lawsuits for about 30 years.

Forensic Economics, Inc. historically has been retained by both plaintiffs and defendants in such

CASCS



          9.      I   am an Executive Professor of finance at the Simon Business School at the

University of Rochester. I have taught courses that cover topics including market efficiency,

event studies, damages in securities litigation, and valuation of businesses and securities.

          10.     I have submitted expeft reports in numerous litigation matters in the United

States,   Australia, Canada, and the U.K. I have testified at trials, arbitrations, and depositions in

United States Federal District Courts, in state coufts including the Delaware Court of Chancery,

Canada,the U.K, and in Switzerland.

          11.     I have co-authored an article with Professor Michael Barclay about trading

models used for calculating damages in securities lawsuits. The article is published in Duke

(Jniversity School of Law's Law and Contemporary Problems (Yolume 64, Spring-Summer

2001). I have authored          a published   article about the proper event study analysis in securities

litigation, which was published in The Journal of Corporation Law (Volume 35:1,2009). I have

also co-authored a paper about the effect of size premiums from the lack of liquidity, which was

published in the Journal of Business Valuation and Economic Loss Analysis (Volume 9:1, 2014).

          12.     I hold   an   MBA in Finance      and Economics (1982) from the University      of

Rochester's Simon Business School. I was the 1991 Rosenthal Fellow at the University                   of

Rochester for innovative developments in applying financial economic theory. I have also been

awarded the Chartered FinancialAnalyst (CFA@) designation and am a member of the CFA

Institute. My resume is attached         as   Exhibit A.



                                                           4
 Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 8 of 66




         13.      My compensation is based on the number of hours worked on this assignment,         as


well   as out-of-pocket expenses.      My hourly rate is $550. To assist me, I used employees of

Forensic Economics, Inc. who worked under my supervision and at my direction for this

assignment. Forensic Economics, Inc.'s hourly rates for those employees range from Sl55 to

$31 s.




                                III.   MATERIALS RELIED UPON

          14.     In the course of my assignment in this Action, I have reviewed numerous

documents, including: the Complaint and Amended Complaints; and other case documents

produced by various parties to this litigation. The attached Exhibit B is a comprehensive list      of

materials I relied upon in connection with this Report. Specific documents and information

relied upon in reaching my opinions are cited throughout this Report.



                                            IV. GLOSSARY
          15.      The followingare selected terms/abbreviation and definitions used in this Report

and Exhibits to this Repoft:

          Term/Abbreviation                  Definition
          Assets                             Resources that an individual, corporation or country
                                             owns or controls with the expectation that it will provide
                                             a future benefit
           Cash                              Currency and coins, negotiable checks, and balances in
                                             bank accounts.
           Debt                              The amount of money owed by a firm to a lender
           Earnings                          A term with no precise meaning but used to mean
                                             income or sometimes profit, such as NPAT or net
                                             income.
           EBIT                              Earnings Before Interest and Taxes.
           EBITDA                            Earnings before interest, tax, depreciation and
                                             amoftization.



                                                      5
 Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 9 of 66




         Term/Abbreviation                   Definition
         Enterprise Value or EV              The market capitalization of its operating assets, which
                                             is equal to its market value of equity plus the amount of
                                             debt owed to its debtors minus its cash balance.
         Equity                              The common stock of a company
         Face Value                          The dollar amount stated for a security on the balance
                                             sheet, sometimes referred to as par value.

         Market Value of Equity or           The amount at which property would change hands
         MVE or Fair Market Value            between a willing seller and a willing buyer when
                                             neither is acting under compulsion and when both have
                                             reasonable knowledge of the relevant facts
         Liabilities                         The dollar amount of claims on a firm's assets that must
                                             be satisfied before equitv claims.
         Revenue                             The income that a firm receives from the sale of a good
                                             or service to its customers
         Valuation Ratio (or                 Valuation ratios are usually the ratios of either price per
         Valuation Multiples)                share or enterprise value to financial variables such as
                                             earnings per share, EBIT, EBITDA, or revenue.




                                 V. FACTUAL BACKGROUND
        16.      In this Section, I will describe below the parties involved, certain transactions,

and other events that are relevant to this matter.

A.   The Trust

        17   .   Allen Eber created   a   trust in his will dated October 27, 1969 (the "Trust"). The

Trust had three beneficiaries, Allen's children, each with a l13 interest: Lester Eber, Sally

Kleeberg, and Mildred Boslov. Due to the passing of Sally Kleeberg and Mildred Boslov, the

beneficiaries of the Trust were, at the Valuation Date: Lester Eber       (l/3); Audrey Hays (1/3);

Daniel Kleeberg (l16); and Lisa Stein (l/6).




                                                      6
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 10 of 66




B. Eber-Related      Companies

           18.    There are several Eber-related companies. The following is a brief description           of

some of the Eber-related companies, as       well   as a   flow-chartthat provides a summary of the

ownership sttucture.

           19.    Eber Brothers   & Co., Inc. ("Eber Bros.") is a New York company founded in

lg17   .   Atthe Valuation Date, Eber Bros. had been owned by the Trust since the 1970's and had

no operations since the late 1980's, and therefore was dormant.

           20.    Eber   W&L is a New York company founded in            1935 and was a wholesale wine


and liquor distributor in upstate New      York. At the Valuation Date, Eber W&L was majority

owned by Eber Bros., with the Trust having a direct minority interest. Eber W&L had not been

an operating entity since 2007, and therefore was dormant.

           2l.    Eber Metro is   a   New York company founde d in 1996 and was a wholesale wine

and liquor distributor in downstate New       York. Prior to the 2012 Transaction, Eber Metro was a

wholly-owned subsidiary of Eber W&L. After the 2012Transaction, Eber Metro became a

wholly-owned subsidiary of Alexbay. Eber Metro has not been an operating entity since 2004

and was a holding company as of the Valuation Date.

           22.    Eber-CT is a Delaware limited liability company founded in 2005. Eber-CT

acquired a wine and liquor distributorship from Slocum            &   Sons ("Slocum") in 2005. Eber-CT

currently operates as a wine and liquor distributor in Connecticut and is the only operating entity

in the Eber-related companies. At the time of the 2012 Transaction, Eber Metro owned               79o/o   of

Eber-CT.

           23.    Alexbay, LLC ("Alexbay") is a Connecticut limited liability company founded in

201    1. Alexbay is wholly owned by Lester Eber. Alexbay was             a   holding company as of the

Valuation Date.
                                                           7
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 11 of 66




        24.     The figure below summarizes the organizational sttucture of some of the Eber

Entities prior to the Valuation Date.




                L   Ebor
                                              a*ryr                 l-llilo
                                                                   O.r.f.Offt


                                                                                             LEfir
                                                                                         $. t(brt re
                                       Allsn Ebar Tiust
           Lt!.r
                                                                       r08 tlv Collll5n
                                          tS$0VGoilmon
                                         r{iO}lV0omoc                                                           L*.h
              XOC   t*V   Cffttr*ilt     2ffitlvPrut rsd                                                       0tl(l.lbl'$
                                                                              l-t!.r          ,r.*e|r

                                         Fber $ro3,
                                                fi'ty)
                                             fdoafi,ltql


                                          20SVGorrnst
                                                                                        Athn FbqrTfust
                                          {38 l*fGdnffion
                                         25s l.lv   Plllbrsd
                                                                              f50 |{\/ Prc{and
                                                                              37*WCoornn

                                          €bsr W&L
                                               fi{}?
                                             tdwntnt$




                                          Ebsr f$etro                                                   lfir
                                                frdu                                               Ooodmn
                                         {Wfin{e{W*y}                                                   lJ.*

                                                 78n
                                                                                       lix
                                            EbEr GT                                                      **qOstOCt
                                             {Dtltnlrn}                                 616               3trrrlfi
                                         {wr$h',g''f'rys,ry}




                                                               8
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 12 of 66




C. The 2012 Assignment to Alexbay
         25.      In the early 2000s, Southern Wine & Spirits ("Southern"), the largest wine and

liquor distributor in the United States and based in Florida, moved into the New York market.

Southern began a series of actions, such as hiring key employees away from Eber                 W&L   and

luring suppliers away from Eber W&L. Eber W&L's business began a downward spiral from

which it did not recover.

         26.      From time to time,6 Lester Eber made personal loansT and provided lines             of

credits to Eber   W&L    and Eber Metro to assist those companies to fund outstanding liabilities and

to remain in business. These loans and lines of credit were secured by the assets of Eber W&L

and Eber Metro.e

         27.      In the Winter of 20ll-2012, Eber-CT continued to generate negative profit. Eber-

CT continued to incur annual net losses (losing $908,800 for the fiscal year ended May 30,2077

and $363,132 for the fiscal year ended May 30, 2012).10           It   is my understanding that:

                  a)   the Slocum acquisition still had not lived up to the expectations        of
                       management;

                  b)   Eber-CT suffered as a result of the,aggressive competitive actions of Southern
                       and other competitors and suppliers;




         6
       Lester Eber provided a loan in October 2002, which was subsequently refinanced in
March 2006. Lester Eber also provided a line of credit in October 2009. See CN8000030.
         7
        Loans totaling 51,434,710.68 were transferred from Eber W&L to Eber Metro in
February 2011. See EB-00026433-4.
         8
          See $1.5 million October 2009 Line of CreditNote, EB-00017871-3. As of December
3I , 201I , this line of credit was fully drawn down. See EB-00026434 .
        e
          See Guarunty, EB-00017906-16, and Security Agreement, EB-00017917-29.
         l0                                               Auditors' Report, Financial Statements and
              See Eber-Connecticut,LLC Independent
Supplemental Schedules for the years ended May           3I   , 2012 and 2011 , EB-0001   9   510-22, at
19515.


                                                     9
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 13 of 66




                  c) All attempts to raise a new first lien credit facility   had failed   to attract any
                        interest; and

                   d)   Eder-Goodman's 2008 investment in Eber-CT had brought with it a number
                        of negative covenant constraints on Eber-CT's flexibility in raising debt or
                        equitY caPital'

         ZB.       Consequently, Eber   W&L    and Eber Metro, which had no business operations,


lacked adequate cash flows to repay the loans to Lester Eber'

         29.       On January 18,2072,Lester Eber assigned to Alexbay all of his loans due from

Eber   Metro.ll On the same day, Alexbay       sent Eber Metro and Eber       W&L   a proposal to


suryender for cancellation all of Lester Eber's loans in exchange for all of Eber          W&L's

ownership interest in Eber Metro, which included Eber Metro's ownership interest in Eber-CT'12

         30.       On May 23,2012, an Order from the Honorable Matthew A. Rosenbaum was

entered determining that Alexbay's proposed acceptance of all the capital stock of Eber Metro

held by Eber      W&L in full satisfaction of obligations owed to it was "commercially reasonable"

as defined by the UCC.r3


         31   .    The figure below summarizes the organizational structure of some of the Eber

Entities after the Valuation Date.




         11
              See Assignment of Note and Security Agreement, EB-00017934-6.
         t2
              SeeEB-00017937-9.
         r3
              See Order of Judge Rosenbaum filed     with the Monroe County Clerk on May 23,2012,
EB-00019409-10.

                                                      10
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 14 of 66




         Ebor Sntiti** Oraanl*otionol   Chart-Pt*t ?8{? T**sr*tiun


                                              te.br
                                               Ebtr


                                                tosn



                                          Alexbay LLG
                                             fttttttett,


                                                $a*




                                           Eber   llatro
                                                ${tt
                                                lqtt



                                                79{i
                    Ad.r                                             ktrlddgr
                  €corknrt                                           lofinon
                    LLc


                                 !tlb                      dt




                                            Hber-CT
                                             f0rlatlrr,
                                          twt*' .,nwoyl




                                                11
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 15 of 66




                             VL      LIABILITIES OF EBBR METRO AND EBER W&L

             32.            At or near the Valuation Date, there were a significant amount of liabilities                                            at


Eber Metro and Eber                  W&L.           The following figure summarizes those liabilities.la




                                                                     Summary of Liabilities

                Liabilitv                                Des cription                       Amount                 Oblisor:           Referencc Document
Lester Ebet's Loan and Line     of   Loars on Eber Metro's tax returns identifed            $3,o6oJr l     Eber Metro              EB-00019101

Credil                               in line item Mortgages, notes, bonds payable                          Eb€r W&L (guarantor)

Interest on Lesler Eber's Loan and   Accrued Interesl on Lester Ebel's loans                  $837,655     Eber Metro              EB-00026433-34, ulrdated

Line of Credit                       tlrouglt Valution Date                                                Eber W&L (gurantol)     though Valuation Date
 Pension Plan Termination            Eber Brothers      W&L    established a pension        s5,063J88      Eber Metro and          12-19-2018 Letler to Wendy
,(unfirnded Pension Liabiity)        plan   ir   1954, and a shortfall occuned in thc                      Eber   W&L              Eber fronr Michael Gallagher
                                     assets      ofthe pension plan The ftgure    here
                                     reflects the cosl oflenilinating dre plan as
                                      ofJune 1,2012.
Tealrsters                            In January 2008, the Teantsters detertnitled          $l121,030      Eber Metro and          EB-00030896-899
                                      that there was an employer withdrawal                                Eber   W&L
                                      liabilrty wder tbe ERISA Aot. The figttre
                                      hele rcpresents the alnount in a Confession
                                      of Judgment.
Haris Beach                           Eber entities were sued by Haris Beach                  $755,896     Eber Metro and          EB-00023749
                                      PLLC in September 201 I to collect legal                             Eber   W&L
                                      fees for services rendered by Harris Beach
                                      on behalf of the Eber-related entities.
D4 Litigarion                         Eber W&L settled a lawsuit against it by D4               580.000    Eber W&L                EB-00030932-3
                                      LLC     in Febmary 2012 for $120,000 with
                                      $10,000 paynrents to be lnade Inonthly for
                                      tlre following year.
Benderson Development                 Eber W&L defaulted on ils lease Fynlents                 $246,948    Eber   W&L              EB-00032638
                                      lo Benderson in 201 I and was stred by
                                      Benderson in March 2012 pursuant to lhe
                                      tenrrs oftlre lease.


                                                                                  Totals    511,465,629
                                         Totals s,io Liabilities solely of Eber   W&L       $1 I,138,680




A.     Reasonableness of Interest Rates for Lester Eber's Loan and Line of Credit

                33.         I have also been asked if the interest rates on Lester Eber's loan and line of credit

were fair and reasonable at the time Lester Eber provided the capital to Eber                                                     W&L.rs The stated


                ra
          I note that the sum of the Mortgages, notes, bonds payable plus the interest on Lester
Eber's loans differ from the totals summarized in footnote 2. Also, the accrued interest in this
table has been updated to include additional interest accrued on these loans through the
Valuation Date. I have assumed that the payment due on May 28,2012 for the D4 Litigation is
 considered paid as of the Valuation Date.
        rs
           The loan and line of credit were assumed by Eber Metro, and guaranteed by Eber


                                                                                       12
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 16 of 66




rate on Lester Eber's loan was 9.\Yo and the stated rate on the Lester Eber's line of credit was

12.sYo.t6

        34.      In my opinion, Eber Metro and Eber W&L were distressed companies. This is

because there were significant liabilities at Eber Metro and Eber    W&L   and the only operating


asset they owned was    Eber-CT. Furthermore, Eber-CT did not record       a   profit from operations

for fiscal years 2007 through 2012. Moreover, it is my opinion that as of the Valuation Date         (see


Section IX. ), the value of the assets of Eber Metro and Eber W&L was less than the sum of each

company's liabilities. Therefore, to determine if the interest rates on Lester's loans were fair and

reasonable at the time of issuance,   it is appropriate to compare the rates   on Lester Eber's loans to

that for other distressed companies at the time that Lester Eber committed to loan such monies.

        35.      I reviewed the Bank of America Merill Lynch ("BAML") database available on

Bloomberg. This BAML database provides market-based information for loans (i.e., number of

issues, effective yield, and yield to maturity) based on different metrics (i.e., currency, rating

level, and time to maturity). Because of the distressed nature of Eber W&L and Eber Metro at

the time the loans and line of credit were issued, as well as at the Valuation Date,    I focused on

several high-yield indices,lT which reflect companies that have debt rated below investment

grade at a raling of CCC and lower.




W&L, on February 26,2010.        See CNB000030'
        16
             See EB-00026433-4. Also, the terms of Lester Eber's line of credit contained a
payment in kind or "PIK" feature wherein any unpaid interest could be added to the principal
amount and would also bear interest at the stated rate. See EB-00001 363-6. An instrument with
a PIK feature will also have a higher stated interest rate to account for the risk associated with
the lender forgoing cash in return for higher principal.
        r7
           BAML's high yield index ". . . tracks the performance of US dollar denominated below
investment grade corporate debt publicly issued in the US domestic market." Source:
Bloomberg.


                                                   l3
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 17 of 66




            36.   .   Lester Eber's loan was made in March 2006 at a stated interest rate of          9.0olo,18


For debt that was rated CCC and lower, as of March 76,2006, the average yield to maturity was

ll.46Yo.\e

            37.       At the time Lester Eber provided       a $1,500,000 line   of credit at a stated interest

rate   of   12.5% in October 2009,20 and for debt that was rated CCC and lower in October 2009,the

average yield to maturity was 14.23o/o.21

            38.       As of the Valuation Date, for debt that was rated CCC and lower, the yield to

maturity was 12.7 7 o/o.22

            39.       In my opinion, the stated rates of Lester Eber's 2006 loan and 2009 line of credit

were consistent with other debt issued by distressed companies as tracked by the                 BAML indices,

and therefore, fair and reasonable.




                                       VII.   THE EBBR-CT ASSET

            40.       As stated in paragraphs   I   and   2,Ihave been asked to provide     an opinion on the


MVE of the capital stock of Eber Metro and the solvency of Eber Metro and Eber W&L                        at the


time of the 2012Transaction. As of the Valuation Date, the only remaining operating entity of

all of the Eber-related companies was Eber-CT. Therefore, in order to provide an opinion on the


            r8
                 This loan was originally made on March 16,2006. ,9ee CNB000030.
            re
                 Source: Bloomberg (Bank of America Merrill Lynch US CCC and Lower High Yield
Index, "H0A3").
            20
           For comparison to the high yield indexes, I have assumed this line of credit was made
on October 15,2009. Due to the PIK feature of Lester Eber's line of credit, the stated 125%
interest rate is higher than a straight non-PIK instrument.
        21
           Source: Bloomberg (Bank of America Merrill Lynch US CCC and Lower High Yield
Index, "H0A3").
        22
           Source: Bloomberg (Bank of America MerrillLynch US CCC and Lower High Yield
Index, "H0A3").


                                                            t4
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 18 of 66




MVE of Eber Metro and Eber W&L, I must first determine the MVE of Eber-CT. I note that the

MVE of Eber-CT should only include the assets/liabilities at Eber-CT, and exclude any of the

assets/liabilities at Eber Metro and Eber   W&L. This includes   the Eder-Goodman preferred

investment in Eber-CT as of the Valuation Date and discussed in Section          VIL B. ii).

A. Valuation Methods       Considered for Eber-CT

       4l    .   As a general proposition, modern finance theory holds that the market value of a

company equals the discounted present value of expected future profits.23

       42.       In finance, the measure of annual profits used to compute a company's market

value is called cash flows or free cash flows. A company's annual cash flow is essentially its

annual accounting earnings adjusted for the timing of the receipt of cash from sales and the

timing of cash payments for the company's costs. Because accounting earnings are computed on

an "accrual" basis, finance theory teaches that revenue and costs on an accrual basis should be

converted to a cash basis before discounting to a present value.2a Discounting future cash flows

refers to the financial concept that a dollar received today is worth more than a dollar received

next year. This is called the time value of money, which takes into account the "riskiness"         of

generating such cash flows. Thus, when computing a company's present value, future years'

cash flow profits are discounted to today's dollars. This sum of future cash flows discounted to

today's dollars is called a Discounted Cash Flow ("DCF") analysis.

        43.      In general, business valuation methodologies can be divided into three basic

groups: i) market-based methods;    ii) income-based   methods; and   iii)   asset-based methods.



        23
                      A. Brealey, Stewart C. Myers, Franklin Allen, Principles of Corporate
             See Richard
Finance, Twelfth Edition, McGrawHlll,2017, pp. 81-85.
       2a
          See Robert W. Holthausen and Mark E,. Zmijewski,             Valuation
Evidence & Practice, First Edition, Cambridge Business Publishers, 2014, p.257


                                                  15
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 19 of 66




Various methods are available under each approach that can be used to estimate market value.

No single valuation approach or method is appropriate for all valuations. As such, it is common

practice for financial analysts to consider several methods   if possible. Various valuation

techniques have been accepted by courts.2s

                 *)   Market Approach

          44.    One authoritative treatise states:

                 Good market comparisons can provide the most compelling
                 evidence of the value of a business or a business interest.26

          45.    There is an intimate and mathematical connection between DCF analyses and

market valuation ratios.27 Valuation trading ratios or transaction ratios are ratios (also referred to

as   multiples) of either price per share or Enterprise Value to accounting variables such   as


earnings (P/E) or EBITDA (Earnings before interest, taxes, depreciation, and amortizalion




         2s
           See, for example, Boyce v. Soundview Tech. Grp., Inc., 464 F .3d 37 6,387 (2d Cir.
2006) ("[w]hile it is true that an arm's length transaction -- the so-called "willing buyer-willing
seller" test -- is the best evidence of (and often the easiest method to determine) fair market
value, it is, by no means, the only such evidence.") citing Am. Soc'y of Composers, Authors &
Publishers v. Showtime/The Movie Channel, Inc.,9l2F.2d 563, 569 (2d Cir. 1990) (discussing
valuation for gift tax purposes); and Silverman v. Comm'r, 538 F .2d 927 , 933 (2d Cir . 197 6)
(discussing valuation for gift tax purposes); Eisenberg v. Comm'r, 155 F.3d 50, 53 (2d Cir. 1998)
(noting that for closely held corporations for which there is no public trading market, valuation
of stock is based on a variety of factors). See also Iridium IP LLC v. Motorola, Inc. (In re
Iridium Operating LLC),373 B.R. 283,344 (Bankr. S.D.N.Y. 2007) ("Coutts generally look at a
combination of valuation methodologies to determine valuation, including: (a) actual sale price,
(b) discounted cash flow method, commonly referred to as DCF, (c) adjusted balance sheet
method, (d) rnarket rnultiple approach, (e) comparable transactions analysis, and (f) market
 capitalization.) citing In re Coated Sales, Inc., 744 B.R. 663, 670 (Bankr. S.D.N.Y. 1992) (actual
 sale); MFS/Sun Lfe Trust-High Yield Series v. Van Dusen Airport Servs. Co.,970 F. Supp. 913,
939-43 (S.D.N.Y. 1995) (asset purchase price, DCF, comparable companies or transactions).
         26
         See S. Pratt, The Market Approach to Valuing Businesses, Second Edition, Wiley,
2005, see Introduction - xxxiv.
          o'Any market multiple can be converted into a capitalization rate and vice versa." ,See
         27

Shannon P. Pratt, The Market Approach to Valuine Businesses, Second Edition, John Wiley &
Sons, Inc., 2005, p. 23.

                                                      t6
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 20 of 66




expenses). The ratios are obtained from companies that are in some way comparable to the

company that is the subject of the valuation or are obtained from prior arms-length transactions

for shares of the subject company itself.

             46.      After such ratios are computed, the ratios are applied to the accounting variables

for the subject company that are available at the time of the valuation.

         47.          One type of valuation multiple or ratio that most people are familiar with is the

home selling price to home square footage. As applied to valuing your house, one would obtain

the recent selling prices for homes that are comparable to yours, then divide each home's selling

price by that home's square footage to get a multiple per square foot of a home. Then, the ratio

is multiplied by the square footage of your house to obtain a market value of your house.

             48.      The same principle applies for valuing a company. Thus,      if   one were using a P/E

(price   -   earnings) multiple valuation approach, one would obtain the P/E ratio from comparable

companies and then multiply the P/E ratio by the earnings of the company to be valued, which

would then result in a valuation of the firm.

             49.       The two most common types of valuations for a business interest under the

market approach are called "trading multiples" and "transaction multiples".28 The market

approach requires access to data on comparable companies and comparable transactions. The

strength of this approach is that it relies on an actual sale transaction in the company or

transactions for comparable companies that are between a willing buyer and a willing seller both

working to establish a price that is in their respective best interests. The resulting transaction

embodies the highest value and best use of the property sold. Extending the real estate example




             28
                  In addition, prior transactions in the subject company's securities are often considered
under the market approach.

                                                         l7
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 21 of 66




above,   ifthe     house you want to buy had recently been purchased, then the prior purchase price

can be a good measure of the value, after adjusting for any changes in market conditions.

         50.         As can be seen in the figure below, Eber-CT had a loss from operations for every

fiscal year from 2007-2012.2e

                             Fy   2007             FY     2008         FY   2009      FY   2010      FY 201      I    Fy 2012

          Revenue        $42,386,508              s43,244,0s9        $38,944,3s4     $36,ss2,221    $36,890,28   1   $36,3 83,755
 Profit/(Loss) from
                             ($6s6,146)            ($ 1 40,1   78)   ($2,33 8,886)    ($e20,061 )    (s687,297)       ($299,060)
         Operations
          EBITDA             ($436,5 I 6)           ($3   l,058)     ($2,238,284)     ($806,e08)     ($539,963)       (s204,223)




         51   .      For Eber-CT,           I   am unable to apply any valuation ratio that is based on a profit

measure (i.e., eamings or           EBITDA) in the denominator. This is because Eber-CT did not have

positive EBITDA, EBIT, or earnings as of the Valuation Date.30 Mechanically applying an

EBITDA (or other profit) valuation ratio to negative EBITDA would yield a negative market

value of equity, which is not logical. Such valuation ratios that use EBITDA as the denominator

cannot be used for Eber-CT as of the Valuation Date. Likewise, because other measures                                  of

profitability such      as   EBIT (earnings before interest and taxes) for Eber-CT was also negative                        as


of the Valuation Date, other profit-based ratios cannot be used to value Eber-CT at that time.

Negative profitability measures (for a non-technology company) over several time periods

generally indicate a company that is in some financial distress. Consequently, all else the same,

a company         with negative profits will be generally valued lower than a similar company with




         2e
                            LLC Financial Statements and Supplemental Schedules for the
              See Eber-Connecticut
years ended May 31,2007-2012,8800019487-88, EB-00019502-03, EB-00019515-16.
       30
          See Section IV.



                                                                      18
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 22 of 66




positive profits. This is particularly the case for a company such as Eber-CT that had negative

profit for six straight fiscal years leading up to the Valuation Date'

          52.    One valuation ratio that can be used for Eber-CT is Enterprise Value ("EV") to

revenue.3l Enterprise Value excludes non-operating assets such as cash and is computed as the

MVE, plus debt, minus cash (and minus other non-operating assets). The following are the steps

to calculate the subject company's MVE based on an EV/Revenue ratio.

         53.     The first step is to compute the Enterprise Value for a comparable company (e.9.

a   trading comparable). This calculation starts with the market value of equity, which is generally

calculated as the price paid for the equity in the transaction divided by the percentage   of

ownerghip acquired.     If   other rights are acquired in a comparable transaction beyond the

percentage ownership, these rights must be taken into account and the market value of equity

must be adjusted accordingly. The amount of debt (both the current portion and non-current

portion of debt) of the comparable company (if available) is added to the market value of equity.

This summation represents the total market capitalization of the target company regardless of

how it is financed. Frorn this figure, the amount of cash is subtracted to yield Enterprise Value

for the target company in the comparable transaction.

          54.    The second step is to divide the Enterprise Value for the comparable transaction

by the amount of annual revenue that is contemporaneous to the transaction. This yields a

comparable EV/Revenue ratio.

          55.    The third step is to rnultiply the estimated EV/Revenue ratio by the revenue for

the subject company. This then yields an estimate of Enterprise Value for the subject company.



         3l The denominator, revenue, could be either from an amount prior to a valuation date,
(i.e.,last l2 months or LTM), or from a forward-looking forecast of revenue. Because there are
no contemporaneous projections for Eber-CT, I rely on Eber-CT's LTM revenue'

                                                     t9
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 23 of 66




Cash is then added, and debt is subtracted from Enterprise Value to yield the market value      of

equity for the subject company.

        56.    If there is a substantial temporal difference between the date of the comparable

transaction and the valuation date of the subiect company, an additional step is necessary. The

analyst must assess whether general market conditions that existed as of the date of the

comparable transaction are similar to conditions as of the valuation date of the subject company.

One way this can be done is by comparing the average EV/Revenue ratio for all companies in the

stock market (i.e.,the S&P 500 and/or Nasdaq companies) as of the date of the comparable

transaction to the average EV/Revenue ratio for all companies in the same stock market as of the

valuation date.32 If the ratios are sufficiently different, then the analyst would adjust the

EV/Revenue for the comparable transaction by multiplying it by the quotient of average

EV/Revenue for all companies in the stock market as of the valuation date to the average

EV/Revenue for all companies in the stock market as of the comparable transaction date.




         To ensure an apples-to-apples comparison, I only analyzed the average change for
        32

those companies with multiples on both the respective transaction date and the Valuation Date.

                                                  20
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 24 of 66




       57.    These general steps explained above are represented by the following

mathematical equations below:

              l1l      Ec:Pc + %o

              12]      AEc   :   Ec adjusted for any other rights purchased beyond
                                                                                     o/o
                                                                                           ownership


              t3l EVc: AEc + Dc - Cc
              l4l      EVc/Rc: PY6 +       Rc


              t5]      AEVc/Rc: EVc/Rc x          (EVvrlRr'av   +   EVr'a/Rrrac)


              t6l      EVs: AEVc/Rc x Rs

              l7l      Es: EVs *      Cs - Ds - Ps

              Where,
              Ec : market value of equity for comparable company
              Pc : price paid in comparable transaction assuming no other rights in
                    transaction
              % : percentage of ownership acquired in comparable transaction
              AEc : market value of equity adjusted for other rights acquired in transaction
              EVc : enterprise value for comparable company
              Dc : debt outstanding comparable company
              Cc : cash held by comparable company
              EVc/Rc : enterprise value to revenue ratio for comparable transaction
              AEVc/Rc: adjusted enterprise value to revenue ratio for comparable transaction
              EVv/Rrr,rv   - EVu/Rvc :  adjustment for change in overall market conditions from
                      the date of the comparable transaction to the valuation date
              EVs:   enterprise value for subject company
              Rs :   revenue for subject company
              Ds :   debt outstanding subject company
              Cs :   cash held by subject company
              Ps :   prefered-like security for subject company
              Es :   market value of equify for subject company

       58.    I apply the EV/Revenue ratios (AEVc/RC) from several transactions for Eber-CT

stock and one offer for Eber-CT stock.     I   also apply EV/Revenue ratios (AEVc/Rc) fi'om a

transaction for a comparable company and from a comparable company trading on a stock




                                                     21
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 25 of 66




exchange at the time of the 2072Transaction. These transactions provide me the necessary

metrics to estimate the MVE (Es) for the subject company, Eber-CT.

                 b)    Income Approach

        59.      The two most common methods for valuing a business interest under the income

approach are the discountedfuture benefits methodology and the capitalization of benefits

methodology. The discounted future benefits methodology, commonly referred to as the

discounted cash flow ("DCF") methodology, estimates enterprise value based on multi-year

projected future income or net cash flows and an estimated discount rate. The capitalization            of

benefits methodology is simply a single-period (as opposed to multi-period) analysis and is a

common income-based method for businesses.33

       60.       Again, because the net cash flows for Eber-CT, like other measures of

profitability, was negative as of   20 1 2,   it is not logical to use a capitalization approach of the then

existing net cash flow. In addition, there were no contemporaneous forecasts of future net cash

flows in 2012. Consequently, a DCF analysis is not possible given the available information.

Therefore, the income approach for valuation is not useful in this matter.

                  c)   Asset-Based Approach

        61.       The asset-based approach is based on the economic principal of substitution

where the market value of an asset is determined by the market value of a replacement or

substitute for the asset or security. In the asset-based approach, the appraiser restates assets and

liabilities of the subject company from their historical cost basis to a market value. After the

revaluation of all assets from their historical cost basis to a current market value, the appraiser




        33
             See S. Pratt and R. Grabowski, Cost      of Capital, Fifth Edition, Wiley, 2014,pp.36-37


                                                       22
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 26 of 66




can then apply the assets minus liabilities formula to measure the market value of equity for the

subj ect business enterprise.34


        62.     The asset-based approach is typically employed when valuing holding companies

or companies whose assets are mostly financial assets that are routinely "marked to market" or

are contemplating liquidation.3s In addition, since the asset-based approach requires the

valuation of allof the company's assets, this approach may require the involvement of several

appraisal specialists in various asset valuation disciplines.36

        63.     Eber-CT was not a holding company in 201 2, but rather was an operating

company. As such, the book value of its assets represents the historical cost of such assets and

not the market value of the assets. The book value of a company's equity is merely the

arithmetic difference between the historical cost of its assets (accounting for depreciation) and

the face value of its liabilities. Remember, a market value represents the future profit or cash

flows that the asset is expected to generate. The relevance of using book value is to derive    a


starting point in order to compute a liquidation value. For a liquidation analysis, it is necessary

to adjust the stated book value of assets to reflect what the assets would yield in a liquidation

sale. This adjustment is necessary because it is the historical cost of the asset that is reflected on

the balance sheet.

        64.     The main asset of Eber-CT was its inventory. For a wine and liquor distributor

such as Eber-CT, the prices at which inventory is sold to customers is generally greater than its




        3a
         SeeD. Laro and S. Pratt, Business Valuation and Federal Taxes, Second Edition, John
Wiley & Sons, 2011, pp. 243-244
      3s
         See D. Laro and S. Pratt, Business Valuation and Federal Taxes, Second Edition, John
Wiley & Sons, 2011, p.243-44.
      36
         See S. Pratt, Valuing A Business: The Analysis and Appraisal of Closellr Held
Companies. Fifth Edition , McGraw Hill, 2008, p.269

                                                  23
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 27 of 66




original cost. This is one reason why a going concern market value is generally greater than

liquidation value. The second reason is that liquidating inventory will likely garner less money

than the original cost of the inventory. This is eminently true for wine and liquor distributors

because of the Connecticut state laws governing sale of liquor and wine inventory. These laws

provide a number of restrictions about who can purchase wine and liquor inventory. It is an

economic axiom that by significantly reducing competition among potential buyers, there       will   be


downward pressure on the ultimate price for the product.3T Consequently, the proceeds from the

liquidation sale of Eber-CT's inventory would likely be less than the cost of the inventory on

Eber-CT's balance sheet.38 As of May 3l,20l2,the stated book value of Eber-CT's inventory

was $7,801 ,306.3e Any reasonable discount to this inventory cost is generally lower than the

values   I computed below for Eber-CT's   assets as a going concern. Therefore, because the


liquidation value is less than the going concern value, I rely on measures of value based on Eber-

CT as a going concern.

B. Valuations    based on   prior Transactions and an Offer for Eber-CT Stock

         65.    Generally, the most comparable transactions to use in a valuation of a subject

company are those transactions for ownership interest in the subject company itself. According

to a widely cited author of valuation texts, past transactions for the stock of the subject company

may be an excellent source of valuation multiples.a0




         37
          This is known as a monopsony or monopoly buying power. See P. Samuelson,
Economics. An Introductory Analysis, Second Edition, McGraw-Hill, 1951, p.541.
       38
          See Regulations of Connecticut State Agencies, TITLE 30.Intoxicating Liquors, $$
30-6-4.1-30-6-F4.
       3e
          See Eber-Connecticut, LLC Independent Auditors' Report, Financial Statements and
Supplemental Schedules for the years ended May 31, 2012 and 2011, EB-00019513.
       ao
          See S. Pratt, Valuins a Business: The Anal    and Annraisal of Closelv Held
Companies, Fifth Edition, McGraw-Hill, 2008,    p. 318

                                                 24
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 28 of 66




        66.      If a transaction for the subject company is contemporaneous to the valuation          date,


then equations [3] through [7] in paragraph 57 collapse and the general valuation steps are

simplified to steps [1] and [2]. This can be demonstrated mathematically because if the

transaction is in the subject company itself and        it is contemporaneous to the valuation   date, then


the following must be true:

                        Dc: Ds
                        Cc: Cs
                        EVc: EVs
                        EVrur/Rr'rv   :   EVv/Ruc   :   I

                 Therefore,
                        Es: AEc

        67   .   This simplified formula of dividing the price paid by the percentage of ownership

acquired does not yield reliable results     if the values of key variables differ between the

transaction date and the valuation date. That is, changes in revenue, the debt level, and cash

holdings between the transaction date and valuation date can result in substantially overstated or

understated results using the simplified formula. In addition, major changes in general market

conditions between the transaction date and valuation date can also result in substantially

overstating or understating the results using the simplified formula.

        68.      Such is the case for Eber-CT because between the various transaction dates and

the Valuation Date there were substantial differences between most of the key variables that

 influence the valuation. Therefore,       I apply the generalized method   described above in paragraph


 57. Below, I provide valuation indications from prior transactions and an offer for Eber-CT

where sufficient data has been provided'




                                                        25
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 29 of 66




         ,        Acquisition of Slocum    -   2005

         69.      In April2005, Slocum & Sons,Inc. merged with Eber-Connecticut LLC and

Slocum   &     Sons of Rhode Island, Inc. merged with Eber-Rhode Island,     LLC. \'42 This formed

the entity I refer to as Eber-CT, which acquired Slocum      &   Sons wine and liquor distributorship.

The total merger consideration paid was the difference between "Asset Value" and "Liability

Value."43

         70.      "Asset Value" was equal to the sum of:    l) $14 million; 2) Inventory   at cost for

Slocum   &     Sons and Slocum   &   Sons of Rhode Island; 3) Net book value of equipment; 4) Face

value of net receivables; and 5) Book value of the tangible assets of Slocum & Sons and Slocum

&   Sons of Rhode Island.aa

         71.      "Liability Value" was equal to the book value of all the liabilities on the closing

date of the transaction.as

         72.      The Merger Consideration was $21,600,024.46

         73.      At this time, I have been unable to find, among the documents I reviewed, any

financial statements for the last fiscal year ending December 37,2004 before this transaction.

However, I was provided documentation with Slocum's financial results as of December 31,




         at See EB-000258 60-71.
                               It is my understanding that before the Valuation Date, Eber-
Rhode Island was no longer a parl of Eber-CT and had no operations.
         a2
         The Slocum acquisition also included Slocum & Sons of Maine. Eber-CT uses the
Maine entity to facilitate the acquisition of inventory for out-of-state suppliers. It is my
understanding that payments to the Maine entity by Eber-CT are pass-through payments with no
markup on the price of the inventory received from the Maine entity.
         a3
              See EB-00025866.
         aa
              See EB-000258 66-67    .

         as
              See EB-00025867.
         a6
              See EB-00033200.



                                                      26
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 30 of 66




2003. Slocum's 2003 financial results indicate that Slocum had positive net income for         2003,47


and hence was not comparable to Eber-CT's position as of the Valuation Date. Therefore,             it   is

not instructive to compute an MVE of Eber-CT as of May 23,2012 based on the 2005 Slocum

transaction based on the 2003 Slocum financial results.48

       ii)       15% Sale to Eder-Goodman        -   2008

        74.      On January 29,2lll,Eder-Goodman agreed to purchase allo/ointerest in Eber-

CT for $4.5 million.ae

       75.       Eder-Goodman acquired a substantial set of rights in addition to a l5Yo equity

ownership detailed in the Amended and Restated Limited Liability Company Agreement                 of

Eber-Connecticut, LLC,50 and summarized as follows:

                 a)   Eder-Goodman was to be treated equally " . . . as to the return of Capital
                      Contributions, the allocation of Profits or Losses, or Distributions."5l

                 b)   Eder-Goodman was to be allocated Profits first ". . . to the extent of losses
                      previously allocated which had the effect of decreasing the Minority
                      Member's Capital Account below the 'Guaranteed Purchase Price"'52

                 c)                        Minority Member fEder-Goodman] "... may not cause
                      Losses allocated to the
                      the Minority Member's capital account to be reduced below the 'Guaranteed
                      Purchase Price."'s3




       a' See EB-00033287.
       48
         I reserve the right to determine the market value for Eber-CT based on the 2005
Slocum transaction if the 2004 financial results are produced.
       ae
            See EB-00016856-68.
       so
            See EB-00022871-908.
       5t
            See EB-00022879, Section 3.3.
       s2
            See EB-00022880, Section 4.1.1.
       s3
            See EB-00022880, Section 4.1.2.



                                                     27
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 31 of 66




                d)   The distributions of proceeds from the sale of allor most of Eber-CT's assets
                     shall be made in proporlion to the respective interests of each member, subject
                     to the Guaranteed Purchase Price.5a

                e) No "Major    Decisions" "... shall be effective or binding on the Company
                     unless approved by the Unanimous Consent of All the Members'"s5

                0    Eder-Goodman has the right of first refusal on the disposition of any
                     outstanding Units of Eber-CT.s6

                g)   Eder-Goodman had "Drag Along Rights" which entitled it to receive a portion
                     ofthe total sales proceeds from a sale ofoutstanding equity at least equal to
                     Guaranteed Purchase Price, or a pro-rata rate if the entire company is not
                     sold.57

                h)   Eder-Goodman had "Tag Along Rights" which entitled it to receive a poftion
                     ofthe total sales proceeds from a sale ofoutstanding equity at least equal to
                     Guaranteed Purchase Price, or a pro-rata rate if the entire company is not
                     sold.58

                i)   Eder-Goodman had the right of frrst refusal on the disposition of any or all   of
                     Eber-CT's assets to a third party'se

                j)   If Eber-CT (or its assets) are sold, or the company is liquidated, the net sale
                     proceeds, or the net assets to be distributed in liquidation, are allocated among
                     the members so that Eder-Goodrnan receives l5Yo of the total of such
                     proceeds and any debt repayments to affiliates and other debt that financed
                     non-operating assets or expenses, but not less than the Guaranteed Purchase
                     Price.6o

       76.      In return for its $4.5 million investment, Eder-Goodman received a security that

had rights that were materially more attractive than the security held by Eber    Metro. Eder-


       sa
           SeeEB-00022883, Section 4.6.1.
        ss
           Seu EB-00022888, Section 5.4. Section 5.4.1-10 lists ten different actions that Eder-
Goodman could veto in its role as a Minority Member, including the issuance of new Units
(Section 5.4.2) and Eber-CT could not incur additional indebtedness if the additionaldebts of
Eber-CT totaled more than $5 million (Section 5'4.4).
        s6
           See EB-00022890, Section 7.3'1.
       s7
            See EB-00022891, Section 7.3.2.
       s8,See
                EB-O 0022891, Section 7.3'3.
       5e
            See EB-00022897-2, Section 8'1
       60
            See EB-00022892-3, Sections 8.2 and 8.3'


                                                   28
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 32 of 66




Goodman's units were substantially equivalent to a convertible preferred equity security. Upon

the sale of Eber-CT (or its assets), Eder-Goodman was entitled to a liquidation preference of $4.5

million, plus l5%o of the difference between (a) the total of such proceeds and any debt

repayments to affiliates and other debt that financed non-operating assets or expenses, and (b)

the $4.5 million Guaranteed Purchase Price - a complete downside liquidation preference, and a

15% upside common equity return.6r

        77   .   Convertible preferred stock is often used as a common source of capital for

companies that have a risk of financial distress. As discussed above, Eber-CT had negative

profit for 2007 and 2008. Consequently, the right of priority acquired by Eder-Goodman in the

transaction had significant value.

        78.      In my opinion, the portion of the purchase price that is attributed to the rights of

priority is conservatively estimated tobe25Vo. In my experience, a25o/o premium above

common equity is reasonable. Therefore, the price of l5Vo of the equity after adjusting for the

25%o preferced   premium is $3.38 million.62

        79.      In addition to the priority rights acquired by Eder-Goodman, it also acquired the

right of first refusal ("ROFR") for any offer for control for Eber-CT.

        80.      Generally, a ROFR requires the owner of a particular piece of properly that is

subject to the ROFR to offer such property for sale to the ROFR-holder on the same terms        as


those offered by a third party before the owner can sell the property to that third party.63



        6l Consequently, this
                              $4.5 million preferred-like investment must be accounted for in any
determination of the MVE of Eber-CT. This would be Ps in the formula in fl57,line [7].
        6'
           $3.38 million equals $4.5 million multiplied by (l - 25o/o) where 25% equals the
preferred rights premium.
        63
          See Marcel Kahan, "An Economic Analysis of Rights of First Refusal," New York
University Center for Law and Business, Working Paper #CLB-99-009, June 1999 ("Kahan"), at


                                                  29
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 33 of 66




        81.       Although the details will vary, such ROFRs are ubiquitous in many kinds of

commercial contracts and are attached to a wide range of assets.64 ROFRs are particularly

common in closely-held corporations.65 In fact, it has been reported that over half of U.S.

corporations restrict the transfer of shares, and that ROFRs are the most common form        of

transfer restriction.66

         82.       The presence of ROFRs in many types of contracts for many different kinds       of

assets is strong evidence that the economic benefits of ROFRs as a contractual device are often

greater than the costs of ROFRs.      A key benefit derives for closely-held corporations for which

there is a potential for opportunistic conduct among shareholders, especially when shareholders

hold relatively large blocks of voting shares. In particular, a disgruntled or antagonistic

shareholder may threaten to sell to an outsider who is known to be incompatible with existing

management, or who has interests adverse to the company, in order to exert leverage over the

other shareholders in advancing his/her interests in the dispute.6T Thus, ROFRs are an important

and valuable mechanism to prevent sales of ownership interests       to individuals or entities that may

disrupt or undermine the management of the company and potentially reduce the market value of




4.
         6a
              See id.; see also David I. Walker, "Rethinking Rights of First Refusal," Stanford   Journal
of Law, Business      & Finance 5(l), 1999, 1-58 ("Walker"), at 10-15.
         6s
            Closely-held corporations are characterized by stock that is not freely traded and often
held by only a few shareholders (often within the same family). J.A. Brickley, C.W. Smith, Jr.
and J.L. Zimmerman, Manaserial Economics and Organizational Architecture, McGraw Hill, 3'd
ed., p. 492.
         66
            See Walker at I I (referring to F. Hodge O'Neal & Robert B. Thompson, O'Neal's Close
Corporations $ 7.02 (3d ed. 1996)).
         67
            See Kahan at l7 (discussing how such strategies reduce economic efficiency); see also
Walker at28-31.

                                                    30
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 34 of 66




the company's assets.     It   is my understanding that the ROFR sold to Eder-Goodman was to

lessen the possibility of Southern gaining control of Eber-CT.

            83.   Potential bidders view the ROFR as a takeover deterrent, i.e.,the existence               of

ROFR    will chill any potential takeover      because the bidder knows that the party with the ROFR

can match the     bid. Thus, a ROFR can be viewed           as a   minimum control premium. In general,

historical control premiums represent        30%o   of a company's stand-alone market value, where

stand-alone means the market value if the company is to be continually run as an independent

entify as opposed to be merged with another company. For purposes of valuing the ROFR, I use

a smaller 15%o frglore to represent the value of the ROFR purchased by Eder-Goodman. This

l5olo controlpremium translates to $675,000 of the $4.5                 million investment price.

            84.   After adjusting the $4.5 million investment for its right to          a   priority claim over

other equity holders (25%) and adjusting for the ROFR acquired (15%), Eder-Goodman's l5%o

ownership translates to an equity market value for Eber-CT of $18.0 million as of 2008.68

        85.       Utilizing the formula set forth in paragraph 57 and my $l 8.0 million estimate of

the equity market value from the $4.5 million Eder-Goodrnan investment,                  I   estimate the MVE     of

Eber-CT as of May 23,2012 to be $9.40 million.              ,See   Exhibit C-l   .




        iit)      15% Offer by Southern Wine & Spirits              -   2007

        86.       In mid-late 2007, Southern and Eber W&L negotiated a proposed deal wherein

Southern would acquire a        15%o   interest in Eber-CT from Eber Metro for $3 million (the

"southern Offer").6e Although this deal was never consummated, according to a widely-cited



        6t
          S18.0 million equals $2.7 million divided by l5%. $2.7 million equals $4.5 million
minus   L 1 3 million for the rights of priority minus $0.68 million value of ROFR, and l1Yo
        $
equals Eder-Goodman's equity percentage of Eber-CT.
        6e
             See Letter from   Mr. Lester Eber to Mr. Lee F. Hager of Southern dated August 29,


                                                       31
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 35 of 66




author of a valuation texts, documentable, arm's-length, bona-fide offers to buy or sellmay also

be useful evidence of determining market value.70

          87.       The Southern Offer contained several substantial rights for Southern in addition to

the l5o/o interest in Eber-CT, including:

                    a)   A tag-along right;

                    b) A right of first refusal;
                    c) Super-majority provisions for fundamental     events and transactions between
                         Eber-CT and related parties;

                    d) No obligation for Southern to make any representations or warranties      to any
                         purchaser of Eber-CT;

                    e)   Mutually agreed upon limitations on amounts of debt and the use thereof; and

                    f)   Mechanisms to protect the proceeds Southern would receive upon the sale of
                         Eber-CT from the effect of Eber-CT's related parties andlor Eber-CT's debt
                         obligations not arising out of Eber-CT's operations.Tl

          88.       These additional rights, specifically the right of first refusal, have considerable

value, as discussed above in paragraphs 79 to 83. For purposes of estimating the MVE for Eber-

CT, I apply the same l5o/o to represent the value of the ROFR as part of the Southern Offer. This

15olo   control premium translates to $450,000 of the $3.0 million potential investment price.

          89.       Using the formula set fofth inparagraph 57 and the $3.0 million Southern Offer in

August 2007,1estimate the MVE of Eber-CT as of May 23,2012 to be $8.91 million. See

Exhibit C-2.



2007,p.3. ThisletterservedasaFifthAmendmenttodiscussionsbetweenEberW&Land
Southern.
          70
                      Valuing a Business: The Analysis and Appraisal of Closely Held
               See S. Pratt,
Companies, Fifth Edition, McGraw-Hill, 2008, p. 318.
     7|
        See Letter from Lester Eber to Mr. Lee F. Hager of Southern dated Augu st 29 , 2007 , p
-)-



                                                        32
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 36 of 66




            iv)      Sale of 6% to Polebridge Bowman     - 2010
            90.      In May 2010, Eber Metro sold a 60/o share of Eber-CT to Polebridge Bowman for

a purchase        price of 5350,000.72 Polebridge Bowman paid for its investment by providing a non-

recourse promissory note to Eber Metro for $350,000 payable in 5 years with a stated interest

rate   of   2Yo.73


            gl.      The price paid by Polebridge Bowman also reflected a ROFR granted to Wendy

Eber and the Seller:

                     To the extent that Buyer proposes to sell all or a portion of the
                     Units to a third pafry, then Buyer shall comply with the rights of
                     refusal set forth in this Section. Upon receipt by Buyer of a bona
                     fide, written offer from a third party to purchase all or a portion of
                     the Units, then Buyer shall submit a written notice to each of
                     Wendy Eber, Seller and [EG] (the "Proposed Sale Notice") setting
                     forth the material terms under which the proposed sale is to take
                     place and offering to sell such amount of Units on the terms
                     described therein. Ms. Eber shall have the first right to purchase all
                     the Units set forth on the Proposed Sale Notice (and on the terms
                     described therein). In order to accept the right offirst refusal
                     hereunder, Ms. Eber must provide written notice to Buyer, Seller
                      and [EG] within 5 days of the receipt (as calculated under section
                      6.02 below) of the Proposed Sale Notice. If Ms. Eber does not
                      submit her notice of acceptance within the allotted time, then
                      Seller shall have five additional days to submit a written notice to
                      Buyer and [EG] that it wishes to accept a second right of first
                      refusal and purchase all of the Units set forth in the Proposed Sale
                     Notice (and on the terms described therein). If Seller does not
                      submit its notice of acceptance within the allotted time, then [EG]
                      shall have five additional days to submit a written notice to Buyer
                      that [EG] wishes to accept a third right of refusal and purchase all
                      of the Units set forth in the Proposed Sale Notice (and on the terms
                      described therein). If any of Ms. Eber, Seller or [EG] deliver an
                      acceptance notice under this provision, then the closing for the
                      transaction shall take place on or before the 3Oth day following
                      Buyer's receipt of the acceptance notice from the applicable pafty'
                      If none of Ms. Eber, Seller or [EG] deliver an acceptance notice
                      under this Section within the require timeframes or if any of Ms.


             72
                  See EB-00022190
             73
                  See EB-00022190

                                                       33
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 37 of 66




                  Eber, Seller or [EG] fail to consummate the purchase of the Units
                  within 30 days of their acceptance, then Buyer shall be permitted
                  to consummate the sell of the Units to any party (but on terms no
                  less favorable than set forth in the Proposed Sale Notice) for a
                  period of 180 days after the expiration of the time periods for the
                  receipt of acceptance notices hereunder.Ta

        92.       As discussed previously in the discussion of the Eder-Goodman transaction, a

ROFR has value. In this instance because the ROFR is granted to the seller (as opposed to the

buyer in the Eder-Goodman transaction) the purchase price must be adjusted upwards to account

for the buyer who relinquished the right to sell to any other parfy. Similar to my estimate in the

Eder-Goodman transaction using a l5o/o premium for the ROFR,          I   also translate a l5o% discount

for the ROFR in the Polebridge Bowman transaction to be $61,675.7s Utilizing the formula set

forth in paragraph 57 and the equity market value from the $350,000 Polebridge Bowman

investment, I estimate the MVE of Eber-CT as of May 23,2012 to be $5.94            million.   See   Exhibit

c-3.

C. Valuation Indications from Transactions for and Trading in Comparable Companies
        i)        Transaction Comparables

        93.       I researched the Capital IQ database for prior comparable     sale transactions using

the following criteria:

                  a)   Industry Classifications (Target/Issuer): Alcoholic Beverage Distribution
                       (Primary);

                 b) Company      Type (Target/Issuer): Private Company;

                  c)   Target/Issuer LTM Financials - Total Revenue (at Announcement) ($USD,
                       Historical rate): is greater than $1,000,000;




       7a
             See EB-00033750, emphasis in original.
       7s
                                                -
         561,675 equals the ($350,000 / (1 15%) minus $350,000), where $350,000 is the
investment amount and 15o/o is the ROFR discount.

                                                    34
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 38 of 66




                  d)    Target/Issuer LTM Financials - EBITDA (at Announcement) ($USD,
                        Historical rate): is less than $0; and

                  e)    Geographic Locations (Target/Issuer): United States of America.

         94.      I was able locate a single transaction in 2001 wherein Prospect Beverages, Inc.

was acquired by Capital Beverage Corporation. Prospect Beverages had revenue of $18.1

million, negative EBIT, and negative EBITDA at the time of the transaction, similar to Eber-

CT's financial position in May 2012. The implied Enterprise Value to revenue multiple from

this transaction was 0.283. I adjust the 0.283 transaction multiple for changes in market

conditions from 2001 to 2012 using the same analysis I utilized with the transactions/offer

above.

         95.      Utilizing the formula set forth in paragraph 57 and the Prospect Beverages

comparable sale transaction,      I   estimate the   MVE of Eber-CT   as of   May 23,2012 to be 50.70

million.   See   Exhibit C-4.

         iil       Trading Comparables

         96.      In the case documents, I found a valuation of Eber-CT performed in August 2013

by Wendy Eber in response to an inquiry from the Pension Benefit Guaranty Corporation.T6 In

this analysis, there were four companies identified as comparable to Eber-CT:

                   a)   Cott CorP.;

                  b) Coca-Cola        Bottling Co.;

                   c)   Farmer Brothers; and

                   d)   SYsco CorPoration'

         97.       I reviewed the financial statements of these four companies as of the Valuation

Date and found that Farmer Brothers had a negative EBITDA for the 12 months prior to the



         76
              See EB-00017819

                                                        35
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 39 of 66




Valuation Date. Thus, among the four companies that are comparable in terms of their

operations, only Farmer Brothers was comparable in that it also had negative EBITDA for the

LTM   as   of May 23, 2012 as did Eber-CT. The other three companies had positive EBITDA for

the 12 months prior to the Valuation Date, and thus not comparable to Eber-CT's position atthat

time. In addition, the three other companies had market capitalizations that were significantly

larger than that of Eber-CT and of Fanner Brothers, which is also an indication that these three

companies are not comparable to Eber-CT.

        98.        As of the Valuation Date, Farmer Brothers had an EV/Revenue multiple of 0.25.77

Because this measure is contemporaneous to the Valuation Date, there is no need to adjust the

multiple for changes in market conditions. Therefore, I am able to use the formula in paragraph

66. I estimate the MVE of Eber-CT                 as of May       23,2012 to be $1.59 million. See Exhibit C-5.



                        VIII.     OTHER ASSETS OF EBER COMPANIES

        99.        At or near the Valuation Date, there were                   assets at Eber Metro and Eber       W&L.

The following figure summarizes those assets:

                                                            Summary of Assets

           Asset                         De   s   cdption                       Amount        Ebcr   Entitv      Rcfcrcnce Document
Demand Note Receivable Demand Note Receivable from Polebridge                   $350,000   Eber Metro         EB-00019101,191 13
                        Bowman's investment for 67o ownership          of
                        Eber-CT
,Cash                   Cash on tax returns at year end                          $10,728   Eber Metro         EB-000r9101
 Cash                   Cash on tax returns at year end                           $2.251   Eber   W&L         EB-00020234


                                                            Eber Metro Total    $360,728
                                                            Eber W&L Total        s2,251
                                                                     Total      s362,979




        77                                                                                                            of
             Source: Capital   IQ.
                            The 0.25 EV/Revenue multiple consists of enterprise value
S123.4 million and LTM revenue of $493,7 million as of May 23,2012.

                                                                  36
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 40 of 66




                   IX.   SOLVENCY/MVE OF EBER METRO AND EBER W&L

A. Eber Metro
            100.   As discussed above, the MVE of Eber Metro depends on the amounts of Eber

Metro's assets and liabilities. The figure in Section VI. details the liabilities at Eber Metro,

which totaled $11,138,680. The figure in Section VIIL shows that Eber Metro's other assets,

excluding the79%o Eber-CT holdings, equaled $360,728.

            101.   Exhibit D shows the estimates of MVE for Eber Metro based on:

                   a)    Eber-CT Asset - the MVE valuations of Eber-CT multiplied by          93o/o;78


                   b)    OtherAssets ofEberMetro of $360,728;and

                   c)    Liabilities of Eber Metro of $11,138,680.

            102.   Based on the various estimates of    MVE for Eber-CT summarized in Exhibit D,

together with the assets/liabilities of Eber Metro,     I find that Eber Metro was insolvent as of the

Valuation Date because for each of valuations for Eber Metro, the indicative market value of its

assets is less than the sum of the amount       of its liabilities. Thus, the MVE of the capital stock of

Eber Metro as of May 23,2012 is zero.

B. Eber W&L
            103.    The MVE of Eber     W&L    depends on the amounts of Eber    W&L's      assets and


liabilities. The figure in Section VL details the liabilities at Eber W&L, which totaled

511,465,629. The figure in Section VIII. shows that Eber W&L's other assets, excluding the

7   9%o   Eber-CT holdings, equaled    53 62,97 9 .




            78
         I multiply the estimates of MVE for Eber-CT by 93% because Eder-Goodman's 75o/o
ownership has already been included with the $4.5 million equivalent preferred equity position
93o/o is equal to 79%lS5% where 79%o is Eber Metro's ownership and            85o/o is   the sum of Eber
Metro's 79Yo ownership and Polebridge Bowman's 6olo ownership.


                                                      37
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 41 of 66




         104.     Exhibit D shows the estimates of the MVE for Eber W&L based on:

                  a)   Eber-CT Asset - the MVE valuations of Eber-CT multiplied by      93Yo;7e


                  b)   Other Assets of Eber   W&L of $362,979; and

                  c) Liabilities of Eber W&L of $11,465,629.
         105.     Based on the various estimates of MVE for Eber-CT summarized in Exhibit D,

 together with the assets/liabilities of Eber W&L, I find that Eber W&L was insolvent as of the

 Valuation Date because for each of the valuations, the indicative market value of its assets is less

 than the sum of the amount of its liabilities. Thus, the MVE of the capital stock of Eber W&L         as


 of May 23,2012 is zero.




        I certify that, to the best of my knowledge and belief:

              the statements of fact contained in this Report are true and correct;

              the reported analyses, opinions and conclusions are limited only by the reported
              assumptions and limiting conditions, and are my personal, unbiased professional
              analyses, opinions and conclusions;

              I have no present or prospective interest in the parties to this case, and I have no
              personal interest or bias with respect to the parties involved;

              I have made all the inquiries that I believe are desirable and appropriate and that no
              matters of significance that I regard as relevant have, to my knowledge, been
              withheld from the Court; and

              my compensation is not contingent on an action or event resulting from the analyses,
              opinions or conclusions in, or the use of, this Report.




       ,Ja* 2 f 2p/
                   Date             f                               Frank C. Torchio



         7e
              SeeFootnote 78 for calculation of93o/o'

                                                    38
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 42 of 66




                                                 Exhibit A                                      June 2019



                                        FRANK C. TORCHTO, CFA


Business Address                        SchoolAddress:                              Home Address
Forensic Economics, Inc.                Simon Business School                       68 Knollwood Drive
95 Allens Creek Road                    University of Rochester                     Rochester, NY i4618
Building 2, Suite 303                   Carol Simon Hall                            (s8s) 249-94ss
Rochester,   NY   14618                 Rochester,   NY   14627
(s8s) 38s-7440                           (sgs) 27s-3914
frank@foren s i ce con om i c s. c om    frank.torchio@simon.ro   ch ester.   edu




                                        Emplovment and Education

9197-present Simon Business School, University of Rochester, Rochester, NY. Executive
             Professor of Finance.

8/89-present Forensic Economics, Inc. (incorporated in 1993), Rochester, NY.
                President. Consulting in financial valuations and financial-economic analysis in
                securities litigation and business disputes.

6t82-8189       Rochester Gas and Electric Corporation, Rochester, NY.

6/88-8/89       Vice President for Utilicom, an RG&E venture subsidiary.

4187-6188       Economist - Strategic Planning Department.

6182-3187       Financial Analyst - Treasury Department.

9180-12181      M.B.A., Economics and Finance, Simon Business School, University of
                Rochester, Rochester, NY.

9t78-8180       Insurance Services Office, New York, NY.
                Statistician - Commercial Lines.

9174-5178       8.A., Mathematics, Niagara University, Niagara Falls, NY.



                                                Publications

"Effect of Liquidity on Size Premium and its Implications for Financial Valuations," with Sunita
        Surana, The Journal of Business Valuation and Economic Loss Analysis, Vol. 9, Issue 1,
        Jan2014.
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 43 of 66




"Event Study Analysis in Securities Litigation and the Bonferroni Correction," Working Paper,
       2010.

"Proper Event Study Analysis in Securities Litigation," The Journal of Corporation Law,35:1,
       2009, pp.159-168.

,,The circularity of Life in securities class Actions," working Paper, 2008.

"A Comparison of Trading Models Used for Calculating Aggregate Damages in Securities
       Litigation," with Michael Barclay, Law and Contemporary Problems: Complex
       Litigation at the Millennium, Vol. 64, Nos. 2 & 3, Spring/Surnmer 2001.

"University of Rochester's Endowment Fund Review," with Gregg A. Jarrell, University of
       Rochester Simon School Working Paper, lll93'

"The Longer-Term Relation Between Accounting Performance and Stock Returns," with Gregg
      A. Jaffell, Working Paper - Bradley Policy Research Centet,8192.

"Proper Transfer Pricing Aids Success," with Gregg A. Jarrell, Rochester Business Journal,
       7130190.

"Calculating Proper Transfer Prices," with Gregg A. Jarrell, Public Utilities Fortnightly,   llIl91,

                                    Awards and Designations

Awarded the Charrered Financial Analyst (CFA)@ designation by the CFA Institute (2002).

The Richard L. Rosenthal Fellowship at the University of Rochester (1991).

William E. Simon Graduate School of Business Administration Alumni Service Award (1992).
                                            Activities

Presenter on Class Actions   - Expert Event Study Evidencein Shareholder Class Actions at
Judicial Education Seminar, Adelaide, Australia, March 23 2018.

Speaker and Panelist on Damages at DRRT's 9th Annual European Global Investor Protection
Conference, Frankfurt, Germany, February 6, 2017.

Speaker and Panelist on Damages at DRRT's 8th Annual European Global Investor Protection
Conference, Frankfufi, Germany, February     l,   2016'

Panelist on the Market Efficiency segment of the 2015 Winter Bench and Bar Conference (Feb.
14-21,2015) sponsored by the Federal Bar Council'

 Participant at Roundtable Discussion at Duke University Law School composed of 30 judges,
 academics, practitioners, and policy makers designed to examine the future landscape of



                                                   2
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 44 of 66




colporate and securities law private and public enforcement in the aftermath of recent U.S
Supreme Court and Delaware decisions, September 26,2014.

Presenter for "Business Litigation and Regulatory Agency Review in the Era of the Roberts
Court" for Institute for Law & Economic Policy, April 4,2014.

Panelist for "Fraud on the Market" for the Federal Bar Council, February 25,2014

Speaker at 1st DRRT Conference on securities class actions around the world for institutional
investors, OcL 28-29, 2013

Chairperson and speaker on Transfer Pricing Economics at the International Institute of
Manufacturing.

Former adjunct faculty for economics and finance at Rochester Institute of Technology
Graduate School of Business.

Member of the National Association of Forensic Economics.

Volunteer for entertaining at nursing homes and senior citizen communities to raise funds for
the American Cancer Sociefy.

          Expert Testimony and Expert Consulting Experience (Last Four Years)

Expert Report of Frank C. Torchio in Mastoris & Another v DSHE Holdings Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 52431 of 2018 and Findlay & Another v DSHE Holdines Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 294069 of 2017 (Jtne 23,2019).

Expert Report of Frank C. Torchio in Tajdin Abdulla v. Canadian Solar Inc., Shawn Xiaohua Ou"
and Arthur Chien in the Superior Court of Justice, Ontario, Canada, Court File No. C-710-10
(May 27,2019).

Deposition of Frank C. Torchio in Pedro Ramirez. Jr.. Individuall)r and on Behalf of All Others
Similarlv Situated v. Exxon Mobil Corporation et al. in the United States District Court for the
Northern District of Texas, Dallas Division, Civil Action No. 3: I 6-CV-3 I I 1-K (March 20,
2019).

Expert Rebuttal Report of Frank C. Torchio in Pedro Ramirez. Jr.. Individually and on Behalf of
All Others Similarly Situated v. Exxon Mobil Corporation et al. in the United States District
Court for the Northern District of Texas, Dallas Division, Civil Action No. 3:1 6-CV-3 I I I -K
(March 1,2019).

Expert Report of Frank C. Torchio in Clime Capital Limited v. UGL Ptv Limited in the Federal
Court of Australia, Victoria Registry, No. VID 139012017 (February 5,2019).


                                                3
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 45 of 66




Expert Response Report of Frank C. Torchio in Larry Crowley v Worle)rParsons Limited ACN
096 090 158 in the Federal Court of Australia, New South Wales District Registry, General
Division, Case No. NSD 1 292 of 20 1 5 (January 31 , 2019)

Expert Report of Frank C. Torchio in Pedro Ramirez. Jr.. Individually and on Behalf of All
Others Similarlv Situated v.         Mohil Cornoration et al. in the United States District Court
for the Northern District of Texas, Dallas Division, Civil Action No. 3:16-CV-31 1 I -K
(December 21,2018).

Experl Response Report of Frank C. Torchio in Inabu Pty Ltd as trustee for Alidas
Superannuation Fund CIMIC Group Limited in Federal Court of Australia, Australian Capttal
Territory District Registry, General Division, Case No. ACD 93 of 2016 Q.{ovember 28,2018)

Expert Report of Frank C. Torchio in Mastoris & Another v DSHE Holdings Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Courl of New South Wales
Proceedings No. 52431 of 2018 and Findla), & Another v DSHE Holdines Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 294069 of 2017 (October 31, 2018).

Expert Supplernental Report of Frank C. Torchio in Larryr Crowley v WorleyParsons Lirnited
ACN 096 090 158 in the Federal Courl of Australia, New South Wales District Registry, General
Division, Case No. NSD 1292 of 2015 (October 18, 2018).

Expert Report of Frank C. Torchio in Inabu Pty Ltd as trustee for Alidas Superannuation Fund
CIMIC Group Limited in Federal Court of Australi a, Australian Capital Territory District
Registry, General Division, CaseNo. ACD 93 of 2016 (June29,20l8)

Expert Report of Frank C. Torchio in David Scott Hopkins (As Trustee of the David Hopkins
Super Fund) v. Macmahon Holdinss Limited in Federal Coutt of Australia, New South Wales
District Registry, General Division, Case No. NSD 1346 of 2015 (April 6, 2018).

Expert Report of Frank C. Torchio in Larrv Crowley v WorlevParsons Limited ACN 096 090
158 in the Federal Court of Australia, New South Wales District Registry, General Division,
Case No. NSD 1292 of 2015 (April 2,2018).

Expert Report of Frank C. Torchio in Findlay & Anor v DSHE Holdings Limited & Ors in the
Supreme Courl of New South Wales, Equity Division, Case No. 20171294069 (February 27,
20 1 8).

Trial Testimony of Frank C. Torchio in The LloydsAIBOS Litieation in the High Court of
Justice, Chancery Division, London, England, Case No. HC 2014 002092, HC 2014 00101 0, HC
2014 001387,HC 2014 001388, HC 2014 001389, HC 2015 000103,and HC 2015 000105
(December 21,2017).

Statement of Opinions By   Mr Torchio and Dr Unni in The Llovds/F{BOS Litigation in the High
Court of Justice, Chancery Division, London, England, Case No. HC 2014 002092, HC 2014
001010, HC2014 001387, HC2014 001388, HC2014 001389, HC2015 000103, and HC 2015
0001 05 (October 6, 2017).

                                                 4
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 46 of 66




Expert Report of Frank C. Torchio in Isabel Newson v. OnX USA. LLC. et al. in the United
States District Court, District of New Jersey Q'{ewark Vicinage), Civil Action No. 3:16-CV-
0276-MAS-DEA (August 14, 2017).

Expert Report of Frank C. Torchio in The Lloyds/FIBOS Litigation in the High Court of Justice,
Chancery Division, London, England, Case No. HC 2014 002092,HC 2014 001010, HC 2014
001387, HC2014 001388, }lC2014 001389, HC 2015 000103, and HC 2015 000105 (Iune22,
2017).

Testimony of Frank C. Torchio at hearing in Deka Investment Gmbh v. Santander Consumer
USA Holdings Inc. in the United States District Coutl, Northern District of Texas, Dallas
Division, Case No. 3:15-CY-2129-K (May 31,2017).

Expert Report of Frank C. Torchio in Claire R. McDonald v. Home Capital Group. Inc.. Gerald
M. Soloway. Robert Morton" and Robert J. Blowes in the Superior Court of Justice, Ontario,
Canada, Court File No. 349117CP (May 16, 2017).

Expert Report of Frank C. Torchio in Hemlock Semiconductor Corporation v. Kyocera
Corporation and Hemlock Semiconductor" LLC v. Kyocera Corporation in the United States
District Court, Eastern District of Michigan, Nofthern Division, Case No. 15-CV-11236-BC
(March 15,2017).

Deposition of Frank C. Torchio in Deka Investment Gmbh v. Santander Consumer USA
Holdings Inc. in the United States District Court, Northern District of Texas, Dallas Division,
Case No. 3:15-CV-2129-K (January 37,2017).

Expert Repoft o f Frank C. Torchio in Deka Investment Gmbh v. Santander Consumer USA
Holdin ss Inc. in the United States District Coutt, Northern District of Texas, Dallas Division,
Case No. 3:15-CV-2129-K (December 2,2016).

Joint Report of the Economic Experts in Blairgowrie Trading Ltd v. Allco Finance Group Ltd in
the Federal Court of Australia, New South Wales District Registry, General Division, No. NSD
 1609 of 2013 (October 30,2016).

Expert Report of Frank C. Torchio in Caason Investments Pty Limited v. Simon Xiao Fan Cao &
ORS in the Federal Court of Australia, New South Wales District Registry, General Division,
No. NSD 1558 of 2012 (October 20,2016).

Expert Response Report of Frank C. Torchio in Blairgowrie Trading Ltd v. Allco Finance Group
Ltd in the Federal Court of Australia, New South Wales District Registry, General Division, No.
NSD 1609 of 2013 (September 22,2016).

Deposition of Frank C. Torchio in Terry Wright v. Detour Gold Corporation and Gerald
Panneton. in the Superior Court of Justice, Ontario, Canada, Court File No.: CV-14-504010
(September 21,2016).




                                                  5
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 47 of 66




Expert Rep ort of Frank C. Torchio in Celso Catucci and Nicole Aubin, Es Qualitd Trustee of the
Aubin Familv Trust v. Valeant Pharmaceuticals International Inc. et al., before the Superior
Court of Justice, Province of Quebec, District of Montreal, Court File No. 500-06-000783-163
(July 21, 2016).

Expert Report of Frank C. Torchio in re: Le Mouvement d'Education et de Defense des
                                               asa        desi
d'Education et de Defense des Actionnaires (Medac) v. Manulife Financial Corporation. et al..
before the Superior Court of Justice, Province of Quebec, District of Quebec City, Court File No
200-06-000117-096 (July 8, 2016).

Joint Report of the Valuation Experts in Tobias Mitic v. OZ Minerals Limited in the Federal
Court of Australia, Victoria Registry, No. VIDl 14/2014 (June 3, 2016).

Joint Report of the Economic Experts in Tobias Mitic v. OZ Minerals Limited in the Federal
Court of Australia, Victoria Registry, No. VIDI 14/2014 (May 25,2016).

Expert Response Report of Frank C. Torchio in Tobias Mitic v. OZ Minerals Limited in the
Federal Court of Australia, Victoria Registry, No. VIDI 1412014 (April 8,2016).

Expert Report of Frank C. Torchio in Blaireowrie Tradins Ltd v. Allco Finance Group Ltd in the
Federal Court of Australia, New South Wales District Registry, General Division, No. NSD 1609
of 2013 (March 77,2016).

Deposition of Frank C. Torchio in Bausch & Lomb Inc.. v. Faezeh Mona Sarfarazi. Western
District of New York, Case No. 6:09-cv-06041-EAW (February 29,2016).

Expert Response Report of Frank C. Torchio in Earglow Pty Limited v. Newcrest Mining Ltd in
the Federal Courl of Australia, Victoria District Registry, No. VID 406 of 2014 (January 21,
2016).

Supplemental Affidavit of Frank C. Torchio in        w       v. Detour Gold
Gerald Panneton. in the Superior Court of Justice, Ontario, Canada, Couft File No.: CV-14-
504010 (January 8, 2016).

Declaration of Frank C. Torchio in Securities and Exchanse Commission aqainst CR Intrinsic
Investors. et al., United States District Court for the Southern District of New York, No. 12 Civ
8466 (VM) (December 10,2015).

Trial Testimony of Frank C. Torchio in United States of America v. Donald L. Blankenship,
United States District Court for the Southern District of West Virginia, Case No. 5:14-cr-00244
(November 9,2015).

Expert Report of Frank C. Torchio in Tobias Mitic v. OZ Minerals Limited in the Federal Court
of Australia, Victoria Registry, No. VIDl 1412014 (October 27,2015).

Expert Reporl of Frank C. Torchio in Earglow Pf.y Limited v. Newcrest Minine Ltd in the
Federal Court of Australia, Victoria District Registry, No. VID 406 of 2014 (October 6,2015)

                                                 6
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 48 of 66




Expert Report of Frank C. Torchio in Bausch & Lomb Inc.. v. Faezeh Mona Sarfarazi. Western
District of New York, Case No. 6:09-cv-06041-EAW (September 30, 2015)'

Joint Memorandum of Experts in Ipay Express Pte Limited & Ors v Macquarie Equities Limited
in the Federal Court of Australia, New South Wales District Registry, NSD508/2012 (August 21,
20ts).

Trial Testimony of Frank C. Torchio in Niall Iain MacFirbhisgh et al. v. CI Trustees &
Executors Limited et al. in the Royal Court of the Island of Jersey, File no: 2009/448, (July 21,
2015).




                                                 7
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 49 of 66


                                           Exhibit B
                                     Materials Relied Upon


Court Filings

       Complaint filed in the Southern District of New York on December 9,2016.
       Third Amended Complaint filed in the Southern District of New York on June 14, 2019.
       Answer to Third Amended Complaint filed in the Southern District of New York on June 24,
           2019.
       Order of Hon. Matthew A. Rosenbaum, J.S.C. in Alexbay, LLC v. Eber Bros. Wine & Liquor
           Corp., et al. (Sup. Ct., Mont'oe County, Index No. 2012-1919) dated May 23, 2012.

Bates-Stamped Documents

       Bates No. CNB000030, Minutes from meeting of the Officers of the Trust of Allen Eber August
           18,201   1.
       Bates Nos. EB-00001363-6, Line of Credit Note.
       Bates Nos. EB-00016856-68, Sale of Eber-CT to Eder-Goodman'
       Bates Nos. EB-00017819-68, Valuation in response to an inquiry from the Pension Benefit
            Guaranty Corporation.
       Bates  Nos. EB-00017871-3, Line of Credit Note.
       Bates  Nos. EB-000 I 7906-1 6, Guaranty.
       Bates  Nos. EB-00017917-29, Security Agreement.
       Bates  Nos. EB-00017934-6, Assignment of Note and Security Agreement.
       Bates  Nos. EB-00017937-9, Notice to Debtor from Alexbay to Eber W&L.
       Bates  Nos. EB-00019097-116, Eber Metro Tax Retum for fiscal year ending May 31,2012.
       Bates  Nos. EB-00019482-96,Eber-Connecticut, LLC Independent Auditors' Report, Financial
            Statements and Supplemental Schedules for the years ended May 3 1 , 2008 and 2007 .
        Bates Nos. EB-00019497-509, Eber-Connecticut, LLC Independent Auditors' Repoft, Financial
            Statements and Supplemental Schedules for the years ended May 31,2010 and2009.
        Bates Nos. EB-0001951 0-22,Eber-Connecticut, LLC Independent Auditors' Report, Financial
            Statements and Supplernental Schedules for the years ended May 3l , 2012 and 201 I .
        Bates Nos. EB-00020230-4, Eber W&L Tax Return for fiscal year ending May 31,2012.
        Bates Nos. EB-00022190-3, Unanimous Written Consent in Lieu of a Meeting of the Board of
            Directors.
        Bates Nos. EB-00022871-908, Amended and Restated Limited Liability Company Agreement of
            Eber-Connecticut, LLC.
        Bates Nos. EB-00023745-78, Decision and Order of Honorable J. Scott Odorisi.
        Bates Nos. EB-00025860-71, Merger of Slocum & Sons with and into Eber-CT dated April29,
            2005.
        Bates Nos. EB-00026433-4, Extracted Pages from Loan Ledger.
        Bates Nos. EB-00030896-9, Affidavit of Confession of Judgment.
        Bates Nos. EB-00030932-3, Stipulation of Settlement'
        Bates Nos. EB-00032632-70'7, Summons and Complaint.
        Bates Nos. EB-00032782-33269, Slocum & Sons and Eber-CT merger-related documents.
        Bates Nos. EB-00033279-747, Slocum & Sons Due Diligence Binder'
        Bates Nos. EB-00033748-60, Stock Purchase Agreement.




FoRerstc EcoNoutcs, lNc                                                                   Page   I of2
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 50 of 66


                                            Exhibit B
                                      Materials Relied Upon

Other Materials
       Bank of America Merrill Lynch database. Source: Bloomberg.
       Regulations of Connecticut State Agencies, TITLE 30. Intoxicating Liquors, $$   30-6-Al-30-6-
           F4. Source: Counsel.
       Letter from Mr. Lester Eber to Mr. Lee F. Hager of Southern dated August29,2007.
       Letter from Michael A. Gallagher, Benefits Management Inc. to Wendy Eber dated December 19,
           201 8.
       Source used for transaction and trading comparable financial information: Capital IQ.
       Source for various market multiples: Capital IQ.
       All other materials and sources referenced in the Report or Exhibits.




FoneNstc Ecottovtcs, lnc                                                                       Page 2 of 2
                          Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 51 of 66


                                                                   Exhibit C-l
                                                         Eder-Goodman Transaction
                                                           (as ofJanuary 29,2008)

                            tll    Total Price                                                $4,500,000
                            l2l    Premium for additional rights                              $   1,800,000
                            t3l    Adjusted Price (P6)                                        $2,700,000

                            l4l    Percentage Ownership (%)                                             1s%
                            tsl    Equity (E6)                                            $ 18,000,000

                            t6l    Debt (D6)                                              $   10,870,421

                            Ul     Cash (C6)                                                  $6,144,197
                            t8l    Enterprise Value (EV6)                                 s22,726,224
                            t9l    Revenue (Rg)                                           s43,244,059
                            [10]   Enterprise Value/Revenue Multiple (EVc/Rc)                           0.53

                            [11]   Multiple Adjustment (EVM/RMV + EVra/RMc)                             0.88

                            [2]    Adjusted Enterprise Value/Revenue Multiple (AEVg/Rc)                 0.46
                            [13] Revenue for Eber-CT (Rs)                                 $36,383,755
                            [14] Implied Enterprise Value for Eber-CT   (EV5)             sl6,901,932
                            [15] Debt for Eber-CT (Ds)                                        $3,590,000
                            [16] Preferred for Eber-CT (P5)                                   $4,500,000
                            [7]    Cash for Eber-CT (Cs)                                          $586, I 88
                            [8]    Market Value of Equity for Eber-CT (Es)                    $9,398,120




FoRENStc EcoNovrcs. lNc                                                                                        p.1 of   2
                      Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 52 of 66


                                                                         Exhibit C-l
                          Notes:
                          * The terms here are based on those described in the Report, fl57.
                          tll Purchase price. EB-00016856.
                          I2l : to $ 1 . l3 million (rights of priority) plus $0.68 million (ROFR value). See Report,
                               Section VII.B.ii. for a description of the rights of priority and ROFR value.
                          t3l =[1]-[2].
                          I4l   Percent ofcompany sold. EB-00016856.
                          lsl   =[3]/[a].
                          16l   Debt outstanding near time of transaction, consisting of: $ I .5 million line of credit, plus
                                $7.6 million Due to Affiliate, less $1.7 million Due from Affiliate, less $0.95 million
                                Due to Affiliate capitalized to equity. EB-00019485-7. Also includes the $4.5 million
                                preferred-like security from Eder-Goodman.

                          Ul    Fiscalyear 2007          cash prior to transaction of $0.144 million. EB-00019485. Also
                                includes the   $I   .5   million line of credit and $4.5 million cash received from Eder-
                          t8l   :[s]+t6l-171.
                          t9l   Fiscal year 2008 revenue. EB-00019487.
                          [10] =t8l/tel.
                          [11] Change in market multiples from           112912008 (8.10)   to   512312012   (7.16). Only
                                companies that have multiples on both dates are used. Source: Capital IQ.
                          Uzl: [10]xIl].
                          [13] Fiscal   year 2012revenue. EB-00019515.
                          Il4l :[12]x[13].
                          [15] Fiscal year 2012  debt outstanding near Valuation Date. EB-00019514. The items
                                included are: Demand note payable of $0.5 million; Current portion of term note
                                payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                million.
                          [16] gder-Coodman         preferred equity position.
                          I l7] Fiscal year 2012 cash near Valuation        Date. EB-000    I   95 13.
                          [18] = [14] - tlsl - U6l + [17], as of May 23,2012.




FoRENStc EcoNovrcs, lNc                                                                                                         p.2 of2
                            Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 53 of 66


                                                                        Exhibit C-2
                                                              Southern Wine & Spirits Offer
                                                                 (as of August 29,2007)

                              tll       Total Price                                              $3,000,000

                              tzl       Premium for additional rights                             $450,000
                              t3l       Adjusted Price (P6)                                      $2,550,000

                              l4l       Percentage Ownership (%)                                        ls%
                              tsl       Equity (Eg)                                             $17,000,000

                              t6l       Debt (Dg)                                                $7,320,849
                              I7l       Cash (C5)                                                st,644,197
                              l8l       Enterprise Value (EV6)                                  s22,676,652
                              t9l       Revenue (R6)                                            $42,386,508
                              [10]      Enterprise Value/Revenue Multiple (EVc/Rc)                      0.53

                              tl   ll   Multiple Adjustment (EVM/RMV: EVu/RMc)                          0.84

                              U2l       Adj usted Enterprise Value/Revenue Multiple (AEVc/Rc)           0.45

                              ll3l      Revenue for Eber-CT (Rs)                                $36,383,755
                              [4]       Implied Enterprise Value for Eber-CT (EV5)              $16,411,833
                              ll5l      Debt for Eber-CT (Ds)                                    $3,590,000
                              t16l      Preferred for Eber-CT (P5)                               $4,500,000
                              U7l       Cash for Eber-CT (Cs)                                      $586,i88
                              t18l      Market Value of Equity for Eber-CT (E5)                  $8,908,021




FoRENSTC   EcoNoMrcs, lNc                                                                                      p.   I of2
                          Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 54 of 66


                                                                           Exhibit C-2
                            Notes:
                            x The terms here are based on those described in the Report, fl57.
                            tll Offer price. See lelter from Lester Eber to Mr. Lee F. Hager of Southern dated August
                                      29,2007.
                            l2l :       [1] x 15%.   See Report, Section   VII.B.ii. for   a description of the ROFR value.

                            t3l       :lrl-121.
                            t4]       Percent of company negotiated to be potentially sold. See letter from Lester Eber to
                                      Mr. Lee F. Hager of Southern dated August 29, 2007 .
                            tsl       =l3l t l4l.
                            t6]       Debt outstanding near time of potential transaction, consisting of: $ 1.5 million line   of
                                      credit, plus $7.6 million Due to Affiliate, less $1.7 million Due from Affiliate, less
                                      $0.95 million Due to Affiliate capitalizedto equity. EB-00019485-7.

                            lll       Fiscal year 2007 cash prior to potential transaction of $0.144 million. EB-00019485.
                            t8l       :[s]+t6l-t71.
                            l9l       Fiscal year 2008 revenue. EB-00019487.
                            t10l      :l8l/lel.
                            [1   l]   Change in market multiples from 812912007 (8.67) to 512312012 (7.31). Only
                                      companies that have multiples on both dates are used. Source: Capital IQ.

                            lr2l:[l0]x[1l].
                            [13] Fiscal year 2012 revenue. EB-00019515.
                            [14] :l12lx [13].
                            [15] Fiscal year 2012 debt outstanding near Valuation     Date. EB-00019514. The items
                                      included are: Demand note payable of $0.5 million; Current portion of term note
                                      payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                      million.

                            t16l Eder Goodman preferred equity position.
                            l17l Fiscal year 2072 cash near Valuation Date. EB-00019513.
                            t18l : tl4l - tl5l - tl6l + 1171, as of May 23,2012.




FoRENsrc EcoNoMtcs, lNc                                                                                                             p.2 of 2
                            Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 55 of 66


                                                                   Exhibit C-3
                                                        Polebridge Bowman Transaction
                                                              (as of May 28,2010)

                              lll    Total Price                                               $350,000

                              l2l    Discount for additional rights                             $61,765
                              l3l    Adjusted Price (Pg)                                       $41 1,765

                              t4l    Percentage Ownership (%)                                         6%

                              tsl    Equity (Es)                                              s6,862,745

                              t6l    Debt (Ds)                                                $8,400,000
                              l7l    Cash (Cg)                                                 $306,058

                              t8l    Enterprise Value (EV6)                               $   14,9s6,687

                              t9l    Revenue (R6)                                         s36,552,221
                              [10]   Enterprise Value/Revenue Multiple (EVg/Rg)                      0.41

                              [ 1] Multiple   Adjustment (EVM/RMV -: EVrun/RMc)                      0.90

                              112l Adjusted Enterprise Value/Revenue Multiple (AEVs/R6)              0.37

                              [13]   Revenue for Eber-CT (Rs)                             $36,383,755
                              [14]   Implied Enterprise Value for Eber-CT (EVs)           $13,446,391
                              l15l   Debt for Eber-CT (Ds)                                    $3,590,000
                              [16]   Preferred for Eber-CT (Ps)                               $4,500,000
                              [17]   Cash for Eber-CT (Cs)                                     $586,1 88

                              [18]   Market Value of Equify for Eber-CT (E5)                  $5,942,5'79




FoRENStc   Econovtcs, lNc                                                                                   p.   1   of2
                        Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 56 of 66


                                                                      Exhibit C-3
                            Notes:
                            * The terms here are based on those described in the Report, fl57.
                            tll Purchase price. EB-00022190.
                            t2l Discount for seller's ROFR. See Report Section VII.B.iv.
                            t3l :tll-t2l.
                            l4l    Percent ofcompany     sold.   EB-00022190.
                            tsl    :I3l t l4l.
                            t6l    Fiscal year 2010 debt outstanding near time of transaction. EB-00019501. Also
                                   includes the $4.5 million preferredJike security from Eder-Goodman.

                            l7l    Fiscal year 2010 cash near time of transaction. EB-00019500.
                            t8l    :[s]+t6l-171.
                            t9l Fiscal year 2010 revenue. EB-00019502.
                            lr0l =t8l/tel.
                            [11]   Change in market multiples from 512812010 (7.85) to 512312012 (7.09). Only
                                   companies that have multiples on both dates are used. Source: Capital IQ.

                            Uzl =[10]xIl].
                            [13] Fiscal year 2012 revenue. EB-00019515.
                            [14] :[12]x[13].
                            [15] Fiscal year 2012 debt outstanding near Valuation Date. EB-000I9514.      The items
                                   included are: Demand note payable of $0.5 million; Current portion of term note
                                   payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                   million.

                            [16]   Eder Goodman preferred equity position.
                            [17]   Fiscal year 2012 cash near Valuation Date. EB-00019513.
                            [18]   :   [14] - [15] - [16] + [17], as of May 23,2072.




FoRENSTC   EcoNoMrcs, lNc                                                                                             p.2 of 2
                      Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 57 of 66


                                                                       Exhibit C-4
                                                Prospect Beverages (Comparable Transaction)
                                                             (as of July 5, 2001)

                          t1l          Total Price                                                N/A
                          l2l          Premium for additional rights                              N/A
                          t3l          Adjusted Price (Pg)                                        N/A
                          l4l          Percentage Ownership (%)                                   N/A
                          tsl          Equity (E5)                                                N/A
                          t6l          Debt (D6)                                                  N/A
                          t7l          Cash (C6)                                                  N/A
                          t8l          Enterprise Value (EV6)                                     $5,130,000
                          t9l          Revenue (R6)                                           $   18,140,000
                          [10] Enterprise Value/Revenue Multiple (EVc/Rc)                                0.28
                          [11] Multiple Adjustment (EVM/RMV + EVru/RMc)                                  0.80
                          [   1   2]   Adjusted Enterprise Value/Revenue Multiple (AEV6/R6)              0.23
                          [13]         Revenue for Eber-CT (Rs)                               $36,383,755
                          [14] Implied Enterprise Value for Eber-CT (EV5)                         $8,199,319
                          [15] Debt for Eber-CT (Ds)                                              $3,590,000
                          [16] Preferred for Eber-CT (Ps)                                         $4,500,000
                          [17] Cash for Eber-CT (C5)                                               $586,188
                          [18] Market Value of Equity for Eber-CT (E5)                             $695,507




FoRENstc EcoNoMtcs, lNc                                                                                         p.   I of2
                      Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 58 of 66


                                                                     Exhibit C-4
                          Notes:
                          * The terms here are     based on those described in the Report, fl57.
                          tll  N/A
                          I2l N/A
                          t3l N/A
                          l4l N/A
                          tsl N/A
                          t6l N/A
                          t7l N/A
                          t8]       Enterprise value for Prospect Beverages. Source: Capital IQ.
                          t9]       Revenue for Prospect Beverages. Source: Capital IQ.
                          [10]      :l8l/tel.
                          [1   l]   Change in market multiples from7l5l200l (7.04) to 512312012 (5.61). Only companies
                                    that have multiples on both dates are used. Source: Capital IQ.
                          ltzl:[0]x111l.
                          [13] Fiscal year2012 revenue.       EB-00019515.
                          [14]:[12]x[13].
                          [15] p'ir"ut     year 2012 debt outstanding near Valuation Date. EB-00 0lg5l4. The items
                                    included are: Demand note payable of $0.5 million; Current portion of term note
                                    payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                    million.
                          [16] Eder Goodman preferred equity position.
                          [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                          [18] = [14] - [15] - [16] + 1171, as of May 23,2012.




FoRENStc EcoNourcs. lNc                                                                                                  p.2 of 2
                            Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 59 of 66


                                                                     Exhibit C-5
                                                   Farmer Bros. Co. (Trading Comparable)
                                                            (as of May 23,2012)

                              t1l    Total Price                                                N/A
                              l2l    Premium for additional rights                              N/A
                              l3l    Adjusted Price (P6)                                        N/A
                              t4l    Percentage Ownership (%)                                   N/A
                              tsl    Equity (E6)                                                N/A
                              t6l    Debt (D6)                                                  N/A
                              lll    Cash (Cs)                                                  N/A
                              t8l    Enterprise Value (EVg)                                $   123,400,000

                              l9l    Revenue (R6)                                          $493,700,000
                              t10l Enterprise Value/Revenue Multiple (EVc/Rc)                             0.25

                              tl ll Multiple Adjustment (EVM/RMV -- EVv/RMc)                              l   00

                              U2l Adjusted Enterprise Value/Revenue Multiple (AEV6,R{)                    0.25
                              [3]    Revenue for Eber-CT (Rs)                                  $36,383,755
                              t14l   Enterprise Value for Eber-CT (EVs)                         $9,094,096
                              U5l    Debt for Eber-CT (Ds)                                      $3,590,000
                              t16l   Preferred for Eber-CT (Ps)                                 $4,500,000
                              IlTl   Cash for Eber-CT (Cs)                                          $586, I 88

                              t18l   Market Value of Equity for Eber-CT (Es)                    $   1,s90,284




FoRENSTC   EcoNoMrcs, lNc                                                                                          p.1 of2
                      Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 60 of 66


                                                                 Exhibit C-5
                          Notes:
                          * The terms here are based on those described in the Report, fl57.
                          trl  N/A
                          l2l N/A
                          t3l N/A
                          l4l N/A
                          tsl   N/A
                          t6l   N/A
                          l7l N/A
                          t8] Enterprise value for Farmer Brothers. Source: Capital IQ.
                          t9] Revenue for Farmer Brothers. Source: Capital IQ.
                          uol :t8l/lel.
                          ll l] : 1.00 because analysis is contemperaneous to the Valuation    Date and no adjustment is
                                necessaxy.

                          trzl:[l0]x[1l].
                          [3]   Fiscal year 2012revenue. EB-00019515.
                          [14] :[2]x[13].
                          [5]   Fiscalyear 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                included are: Demand note payable of $0.5 million; Current portion of term note
                                payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                million.

                          t16l Eder Goodman preferred equity position.
                          U7l Fiscal year 2012 cash near Valuation Date. EB-00019513.
                          [8] = [4] - [5] - [6] + [17], as of May 23,2012.




FoRENSIC EcoNoMtcs, lNc                                                                                                    p.2 of2
                              Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 61 of 66

                                                                  Exhibit D
                                            Market Value of Equity for Eber Metro and Eber W&L

                                                    Farmer Bros.   Co.   Polebridge   Bowman       Eder-Goodman       Southern   Offer   Prospect Beverages
Year                                                     2012                   2010                    2008              2007                 2001


Eber-CT Market Value of Equity             tt   l        $   1,s90,284          ss,942,579              $9,398,1 20      $8,908,021              $695,507


Eber Metro's Ownership                     I2l           $1,478,029             $5,523, r03             s8,134,723       $8,279,220              $646,413



Eber Metro Liabilities                     t3l          $1 1,138,680          $11,138,680             $r1,138,680       $l 1,138,680          $1 1,138,680


Eber Metro - Other Assets                  l4l               $360.728             $360,728                $360,728         $360,728              $360,728


Eber Metro Market Value of     Equity I5l               (59,299,923)           ($5,2s4,84e)            (s2,a$,279)       (s2,498,733)        ($lo.l3l,54o)




Eber W&L Liabilities                       t6l          $1r,465,629            $11,465,629            $11,465,629        $11,465,629          $11,46s,629


Eber W&L - Other Assets                    t7l               $362.979             $362.979                $362,979         $362,979              $362,979


Eber W&L Market Value of       Equity t8l               (59,624.621)           (95,579,547)            ($2,367,926)      ($2,823,430)        ($ 10,456,237)


Notes
[   ]             Exhibit C, line [ 8], for estimate of Eber-CT market value of equity as of Valuation Date.
        See respective
l2l:79%/8s% multiplied by [1].
[3] Eber Metro Liabilities. See figure in Report, Section VI.
[4] Eber Metro - Other Assets. See figure in Report, Section VIII.
[5] : respective [2] minus [3] plus [a].
[6] Eber W&L Liabilities. See figure in Report, Section VI.
[7] Eber W&L - Other Assets. See figure in Report, Section VIII.
[8] : respective [2] minus [6] plus [7].




FoRENSTC     EcoNoMrcs, lNc
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 62 of 66




                                               Exhibit E




    to dispose of the Ofered Units to a third Person without regard to the terms a'd conditions      of
    this Sgption 7.3.1.

             7.3,2. Ihaq Along Risht, If thc l{dority Momber dcsircs to scll, assign, transfcr or
    otherwise dicpose of  my Units (the 'l)ffered UnitsJ to a third Person (the "Offerofl) prsuaotto
    a bona fide tbird Perrson ofrer and thc Minority Member elests not to otcrcise thc tigbt of frrst
    refirsal S1amed to the Minority Member pursuaIrt to $estion 7.3.! he,teof, then lhe lv{ajority
    Membcr sball bave the righl by delivery of writtco notice to the Minodty Membcr, to reguire thc
    Mnority Member to sell to the Oferor the same peicedagc of its Unit as thc Mqiodty Member
    hss agscd to sell to the Offcror d tbc same price per Unit and on tbs s@e t@s ond conditions
    on which the Offeror has agrecd to purchase the Otrered Units; providd bowever, thst tbc
    tigbts of the Mdonty Member rmdet this Secticn 7.3.2 shnll !s subject to md conditioned rpon
    thc Minority Me,nber nceiving a prrchase price, calculabd in accordance with Scstion 8J
    hereof, d least equal o the Guaratrteed Purchas€ Price (appropriatoly po-roed if the Minority
    Manbcr is to scll fgwcl rhm all of ib Units) in coonection with said transastiotr-
    Nonrrithstading the foregoing if the lvlajority Member has breached any temr or condidon of
    Segtion 8.6 of this Agresnenl tbe dghts graated to the Majority Mc,nbc( in thb Section 7.32
    shall be null and voi4 and tbe Mnority Member shall not bc subject to the obliguions
    contempldod by this Section 7.3.2.

             7.3.3. Tag Along Rights. If the lvlajority Member desires to selt assigg bansfer or
    otherwise dispose of any Units (the "Otrered Units? to a third Person (the "Oferot") pursuafit to
    a bona fide third Pcrsou offcr aod thc Minority Mcobcr elects not to e*crcise tbc ri$t of first
    refirsal graded to the Mnority Meober pursuant to Section 7.3.1 hereot ard tbe l"{ajodty
    Meabcr has not elected to cx€rciss its rigbb under Scction 7.32 above, then tbe Mirolity
    Member shsll have tbe option, rpon delivery of written notioe to the Offeror with a copy to the
    Ivlajority Member, of requiring the Offeror to prrchase the sane pctcedagp of the Minority
    Mmber's Oilnership ht€r€st as the Offeror bas agreed to purcbase from tbe Mqiorig Membcr
    at tbe sme price por Unit and oa the sarne temr and conditions oa which the Offeaor has agrced
    to purc,hase the Offcred Units &om the Mr{ority Menber. If tbe O$eror does not ages to
    puohase tho Minority Meobec's Onmership btercst, the Meiorig Member and fte Mnority
    Mcmb€r shsll each scll to thc Ofr€ror a nrmber of Units equal to thc numbcr of Offercd Units
    multiplied by such Member's Percelilagg Interesq or no sale of any Units shrll be made to
    Offcror. If thc tansagtion prooeeds, the Minority Member shall rcocivc a pnohasc pricc,
    calculated in accordance with $.gstipn 8.3 hereof, d least equal to the CflIffanterd Ptnchsse Price
    (appropriately plo-rated   if   the Minority Meober is to sell fewer thau      all of its UniE) in
    connection with said tansactiou. Notwitbstanding the foregoing, if the Minqity Member has
    breached any term or condition of Sestio-n 8.6 of this Agree,ment, the dgbts granted to thc
    Minority Mennber in this $sgtion 7.3.3 shall be null and void, od the Wqrity Member sbsll not
    be subject to the obligations contomplatod by this Sestiog 7.3.3,

                                       SECTIONS
                           CERTAIN COVENA}NS AITI' AGREEMPNTS

               8.1.    Rtght of I'lrst Rcfusat. If thc Conry-y dcsircs to scll, assig!, transfcr or
    othenvisc dispose of all or substantidly all of its assots to a third Porson purnraut to a bona fide
    third Person offer, it shall givc $rritcn noticc of tbe tenns and conditions of suc,h oftr to thc


                                                    2l




                                                                                                           EB-00022891
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 63 of 66




                                              Exhibit E




    Minority Menber, including the namc md address of the proposcd purchaser, tbt 9ryh pnT-or
    ofrer considcratioa offered for suoh assgb and all other nalerial tcrms ad conditions of the
    proposed sale witbin tco (10) days after lhe Compan;:l ry"otpt_th"tt9f (the'Noticc of Proposed
    ^Srf.f. The Minority !vi.o"b"r- shall have tirty 110,1 days from the dslo of such Notice of
    n-p*ra Salc to          to purchasc guoh asscts upon thc sqr! t€rns and coditions sst forth in
    thehotice of      "gri
                  propised   Saie by gving winen noticc to the Conpauy of its inteot md fi<ing a          .

    ctosing date not .oru O- ;".try tSOl a"f aftcr delivering wtit€t mtice of the intent to
                                                                                                      '

    u*g1"i!e. Ifthe Minority Me,mber declines to orcrcise its 48bJs to buy-the asscts gt{surytto !!is
    Sedon 8.1. thcn the d-p-y shail be Aes to disposc of the ?ssetu for a period of ninety (90)
    A"yr *te"*nsq provided, Lowwer, tbat the Compaay may only sell the asse'ts to fte proposed
    pt r"Ur"o idariihed in the Notice of Proposed Sale m tcfltrs md conditions no less favorable
    (ton   tUr Company's p€rseesdv$ tto'l those set forth in Oe Notice of Proposed _Salg. Upon ft. e
    ixpiratim of s,iia iinery (gO) day psrro{ e9 hnsfer or dispositioa of &e assets shall once ngnin
    be subject to the terms and conditiols of this Sestion-$.l. Notwithsurding the forogoiug if.tbe
    Uinority Member bas breached any ter6 or conditioa of Segtion 8.6 of this Agre€Dcltt, the ri$t
    of first i"nnrt granted to the Minority Menber in eis Sec$oq 8.1 shall bc rull 8nd void and tbc
    Company sha[-bo p€mitted to diqpose of substaatially all of its asssts to a third party witbout
    regard to the terms md conditions of thls Sestion 8.1.

               8r.     colculating DloHbutions upon          a   sele   of Arletr or      Ltquldedon.
    Notwithstanding anything to the contrary in this Agreernent upon a sale of all m subsbntially all
    of tbe osseb of-tbe boryany or the liquiddon of the Company, the €rnount of any Distibdiolt
    to bc made to the Minority Mcmbcr shall be det€ilmircd prior to providing for or, if alrcady pai4
    without giving effect to:

            8.2.t. the repalmerxt of any    indobtodness   of thc Conpany, the p'mceeds of      uihich
    indebtedoess w€re nol gsed to pay operding er(pcns€s or for capital invesilments   ofthe Corrynny;

            g.2.2. repaymeot of Mebtedness of tbe Compmy to aay_A.ffiliats of the lvtajority
    Me,nbcr, Lcster Eb€r or thc Company incu[Ied oa or prior to Jmualy 29, 2008;

            8.2.3. receipt of any repalrme,nt of indebedness to th€ Company by aay Afiliate of the
    lvtajority lvtenber, Lcstnr Eber or the Compaoy; or

           8.2.4. thp satisfictio4 or tbe assumption by tbe purchaser of tbe asssts of the Compoy,
    of any obligatio satisfied or to bc salisficd &om the asscls of ihe Co4any to ftc octe,at thd
    zucU ob[gnrtion did not ariso out oftho ordinsry cou$e operations of tbe Compaoy'

           8.2.5. Notwiftstanding anything to the conffiy heficin, the Minority Mcmber sb8[
    receive from such tansaction ln aa amount equsl to the Gueraateed Pruchase hico plus the
    amoun! if any, by which the Minority Member's Percontagc InErest mul"pJied by tbc puchasc
    prica (affpr application of Scgtio$ 8.?.1 througb 8.2.4 above) excceds the Gusasteed Purchase
    hice.

                E3.    Altocadon of the Purchase     Hce Upon r Srle of Unlb.          Notwitbsbailing
     anything to thc contrary hereirC upon a sale of all of the Units of the Compmy to a third party,




                                                    n



                                                                                                              EB-00022892
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 64 of 66




                                               Exhibit E




     thc portion of tbc purchase price Aom such sale to bc allocatd to the purchasc of the Minority
     Member's Units shall be dacrmined without regard to any adjusmcm to fto purc'hase pioe for:

            8.3.1. any indebtcdncss of the Compmy,lhc procecds of which indeb'tedncss werc not
                                              inv€sbcuts ofthe Conpany;
     used to pay operating a(peus€8 or for capital

            8.3.2. repaynart of indebtcdness of thc Compmy to any Affliate of thc lvlajority
     Me,mber, Lester Bber or tho Compmy incrred on or pior to January 29,2008;

            8.3.3. rcccip of my repaynent of indehednces to the Compaay by any Af,Elialc of tre
     Majority Membcr, Le.ster Eber or the Company; or

            8.3.4. any obligation satisfied or to be satisfied fiom the assets of the Coupauy to thc
     exteut rhat such obligation did not arise out of the ordinary cou$e operations of the Company.

             8.3.5. Notwitbstandiag oything to the contary hereir1 tbe Minority Member shall
     receive from such tausagtion in an g&ount equsl to the Guaranteed Pwsbss€ hice plus the
     amount, ff *y, by which the Minority Meinbec's Percentago Int€r€st miltiplied by ihe purcbase
     price (after ap,plication of Sestiops 8.3.1 thout& 8.3.4 abovo) orcceds the Guarantecd hnchasc
     Price.

                8A.     Obccreation Rtgtt. As long as tho Minority Meobec owns any Units, the
     Company shrll invite a reprcseirtative of tbs minodty Msmber acoeptable to the Compary in its
     rcasonablc judgneot (each m "lnvcstor Dcsipe," md it beiDg agrecd i}at any of Andrrew Edcr,
     Richard Weiss, David Hellcr and Roger Ireb is acceptable to the Compony to genre as an
     Investor Designee), to ateod all meatings of its Board of lvlmagers in a nonvoting observ€r
     capacity an4 in this respect, shall give nrc,h Invegtor Designee oopies of all noticcq Dinut€s,
     coDs€ots, and other mdsdals thd it provides to its Mnagers; DsQyidgd howernf. rh"t suc'h
     lnvestor Desipee shall agee to hold in confideosc and trust and to act in a fiduciary Erann€r
     with resp€ct to any information p'rovided ts him or hcr; od, proyidoC firther. tbat tbc Conpany
     rcserves th" right to require such Inve.slor Designcc to execute such ag€€msnts regarding
     coufidcntiality and o6er related mdten as may be deemed reasonably neoessary by the
     Company to protect tbc confidentiality of the infonnationprovidcd to such Invcstor Designce.

                85.      Sde of Product Line. If the Company desires to ssll one or mor€ product
     lines, thc Company shall so noti$ thc Minodty Mcmbcr in uritiqg of smch intcat and shall first
     negodate in good frith with the Minority Menrber for a pcriod of tbirty (30) days to peinit the
     Minority Mcmber to buy such prodrrct linc or lincs, If, &ring such thirty (30) day pcriod, thc
     Compmy and the Minority Mcmbcr fril to agr€e to terms for lhe purchase and sale of snrch
     produot line or lines md/or the Minority Mcmb€r is rmable to obtain the necessary cons€ot ofthe,
     affected supplier to such acguisition, theo &e Company shall bc free to sell tho prorhrct line or
     lines to a third Person upon tcrms and coditions reasonably acce'ptable to the Conpany, in the
     Company's sole discretion, omvided '\nt, unless the sole nEsson tbe Cornpany hss not sold suoh
     product line or lines to thc Minority Member is the abs€,nce of supplier apgwal for the lvfinority
     Me,mber's prncbase of the same, such tertms and conditions shall be no less favorablg from the
     Company's perspoctive, thaq those offered by thc lvfisodty Momber. Notwithstanding the
     foregoing, if the Minority Member has breached any brm or condition of $.etion-{6 of this



                                                     23




                                                                                                          EB-00022893
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 65 of 66




                                                 Exhibit E




    Agreement, the right of first negotiation granted to the Mnority Member in this Section 8.5 sball
    be null and voi4 and the Company sball be permitted to dispose of the product linc or lines to a
    fhird party without rcgard to the terms md conditions of this Sestio 8.5. fhe prweeds of such
    salo ftom my product line sball oitha (a) be retained by the Conpany to fund ongoing business
    opcrations or (b) bc used to nake a Dislributiou to thc Monbcrs in accondance with earn
    Me,nbcr's Perceouge Interest Notrritbstanding the foregoing; this Sec.tion 8J shall not be
    applicablc to my tmsfer of a product line or lines by thc Compoy in coDsidcrdion of (i) a badc
    ofone or Eore product lines for one or morc other prcdust lines, or fi) a tade of one or morc
    product lines for cash considemtion ggg! one or more othcrprodua lines.

               8.6.       Non-Soticltafion Following the effectiveness of this          Agreeme,ot, the
    Minority Memb6 8nd tbc Company shlll not, at any time, directly or indirectly tbmugh its
    officerg dir€ctors, msrugsrs, members, sbreholdcrs, cnployeeg ageots or Affilistes, inftiare
    discussions with alry nrpplier of the onher (or AfEliaes of the other, wbere the other is tho
    Minority Meober) for the purpos€ of obtaining distibutiou rights to any produsts distdbutd by
    nrch other paty (or Affliates of thc other, wherc the other is the Minority Me,ubcr) in tbc State
    of Conncc'tictrt Notwitbstanding thc fuegoing, the lv{inorify Member and the Comp"ny hercby
    acknowledge and agree thlt the Minority Membcr's Affliat€s md the Company are competitors
    in thc samc industry, that they have many cotrrmon srppliecs, ftA thsy are perpeOnlly b
    dissussions with sr4,pliers in tbe industry and that supplien may &ona time to dme desfup to
    move prcduct lines fiom onc party to the othcr party or itr Affiliatd or 1o rypoint such other
    pafiy or its Af6liat€s as aa additional distibutor of snrch product lines in the Statp of
    ConnccticuL In thc evc,nt thd a srryplier of either the Company on fre one hand or Minority
    Membcr (or an Afilice of Minority Memb€r) on the other hrnd asffiss such party (the "Inltial
    Distilutof)      of its desiro to move prroduot lincs (the Tual h,oducts') from the Inifi Distributor
    to other party   (tle 'Dusl Distrihtot') or such supplier's intelrt to appoint the Dual Dsbihrtor as
    an additional distibrtor for the Dual Produsts in the State of Comedicttt, and the              Dnl
    Distibutor &sircs to     acoept tho samc:

             8.5.1. If lbe Initial Distibutor, in its sole and absolue disctrtion, deoides to tansfer and
    does transfer  all of the Initial Disfribrtror's rights to distributc tbs Dtsl Products to the Drul
    Dstibutor within thirty (30) days following recelpt of nodce fiom tbe srpplier oftbe supplier's
    desirc to movc mch Dual prodrrts to the Dual Disnibrnm or the appoinfuent of the Dual
    Dstributor as an additiond distibutor of the Dual Produc'ts (the 'Notice Dsrfl), as appllcable
    md the Dual Disfributor accepts the samq thcn thc Dusl Distibutor shall pay to tlc Inidal
    Dsuibutor a palrlent egual to mo and one-balf (2/r) times "Gtoss hofftc" that the Inidal
    Disfiibuor achiwed trom the Dual Pmducts dudng the twelve (12) month psriod immcdidely
    preceding the Nstic€ Dde (or such shorter pedod as Gross Profits in respect of the Dusl Produsts
    have aclrally been accrued by the tnitial Distributor) and sball purohasc the lnitial Distibutor's
    ertire inventory of tbe Dual Product for the
                                                     *Laid.in Costs'therefor.

           8.6.2. lf the Initial Distdbutor, in its sole and absolutc discretion, rctrins its rights to
    distdbde the Dual Producc br.n waives the six (O month delay in the effectiv€D€ss of the
    appoinmeot of the Dual Distributor as an additional dishibrtorof the Dual Products provided in
    Sestion 30-17 of the Co@ecticut Liquor CoDftol Act, 8s sune rnay be amende4 within thirty
    (30) days following thc Noticc Date, their the Dual Distibuor shall pay to the Initial Distributor
    a pa)'m€d equal to oae (l) timcs "Gross hofits" thqt ths Initial Disbihtor achiwcd ftom the


                                                       24




                                                                                                            EB-00022894
Case 1:16-cv-09517-LAK-KHP Document 262-26 Filed 11/08/19 Page 66 of 66




                                                 Exhibit E




    Dral Products during tbe twelva (12) month p.riod i'nmediareb preceding tbe Noticc Dae (or
    surh sbortq pcnod as Gross Profits in respect of thc Dual hoduc'ts harre acnrally becn aocnred
    by the Initial Distibutor).

             8.6.3.If tbe Initial Distrihtror, in its sole and absolme discwtioq rstsins its ricb to
    distribgte the DuaI Products and docs not waivo thc six (O..nonth detay in thc effectivsress of
    tbe Dual Distihror as an additional distrlbutor of the Dual ProdtlcB pmvided ia Sestion 3O.17
    of the Coonccticut Liquor Control Acq as same may be amendc4 within thirty (30) days
    following the Notice Dce, tten the Dual Distibrlor shall pay to the Initial Distributor a Payned
    equal to one-half (Yr) times'13mss Profib'tbst ttc lftial Distsib$or achievcd Aom the Dual
    produg6 dudng the twelve (12) monft period itnnsdiate[y preceding the Noticc Date (or sucl
    shortcr penod ag Oross Pmfits i! r€qpcst ofthe Dual Pmdusts have achally been accrued by thc
    Initial DsEibutor).

            8.6.4. All palme,lrts to be mads to the Initial Dicnibttror under this Sestion t.6 shall b€
    paid within fiftc€rl (15) days following ths date tat the Dual Dishibutor first may phystcally
    a*iUua the Dual Products in the Stae of Comecticrl by wlre hansfer of inmediately available
    fimds to lhe accormt or ascouuts in the United Stalos designated in writing by fre Initial
    Distibgtor. Tbe proceeds of all payments rnade to the Company pursuant to this Segtion t'6
    sba[ eith€s (a) be retained by lhe Company to fimd ongoins busin€ss opecations or (b) be used to
    make a Disuibrrtion !o lhe Membcrs in accordmce with cach Mqnbsr's Perceirtage Iderest

           8.6.5. For plqposos of this Soction E.6, the te, "Gross Profits" with respeot to any
    product or prcducb, for any p€{io4 calciltdsd on an accrual basis an              equal 19 the
                                                                              "Po1tt
    iggregatc r€venue $ess all applioable quaffity discouls and cash discoun6) dircctly attrihlert
    to Oe sate of srch produc8,less thc sum of all "Laid-in CoSs" associated with suchpoducts.

            8,6.6. For trrrposes of this Sestim t.4 the tera'Ixid-iu CosB" means with Fspest to
    any prroduot the snrm of (i) dl product costs, (ii) all inunrd-bound freigbt costs and (ii) all taxcs
    ad    duties.

                                                 SECTION9
                                               DtssolunoN
                    9.1.   Events of Dissolution The Company sball be dissolv€d upon the first to
    oceur of the    folloring we'rrts:
                      (a)    the \rrriu€Nt eons€trt ofthe Me,mbers;

                      O)    the disposition of all or substartis[y aU oftbe assets of thc Compauy; or

                      (c)    the e,ntry of a dscree of judicial tlissolution under Segtion 18-802 of tbe
    AcL

                    9J.
                     Wbdhg UF of trc Compeny. Upon dissolution of tbe Compmy, tbe
    Compaq/s businsss shdl be wound up and all its asssb distibuted in liquidatim; povidc4
    bowever, thd the Mombere acknowlodge md agree thnt in the event of a dissolution of the
    Company, ths business of the Company sball bc oferaed in tho normal course of wcnts during


                                                       25




                                                                                                            EB-00022895
